ee
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 1 of 66

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
ETHAN MURPRY, et al.,
Plaintiffs,
-V- No. 13-cv-6503 (RJS)
PHILIPPE LAJAUNIE, et al.,
Defendants.
x

 

Motion for Reconsideration and for Relief from an Order, pursuant to Rule 60(b)

Background
Plaintiffs, in their letter dated March 29, 2019, state that:

1. [paragraph 1] Defendant’s objections are “a clear attempt to stall and delay judgment”

2. [paragraph 4] “To calculate the damage allocation, Plaintiffs use the class list that
Defendants previously provided to Plaintiffs”

3. [paragraph 4]“In other words, the people Lajaunie now seeks to exclude from the class
are people who Defendants (sic) previously determined were in fact class members.”

4. [paragraph 5] “Lajaunie’s contention that Les Halles Park Ave (LBI) should be excluded
from the class...should be rejected”

5. [paragraph 7} “It is clear that Lajaunie is seeking to avoid the finality of the Court’s
previous decisions and the finality of a judgment”

6. [paragraph 7] “...and that Plaintiffs’ counsel be required to spend additional
uncompensated time going through boxes of Defendant’s documents to rectify fabricated
deficiencies.” .

7. Since the onset of this action, the Corporate Defendants and Defendant Lajaunic have
always been extremely responsive in working with the law firm that was dispatched by
the restaurants’ insurance companies, as well as later, with Lajaunie representing himself

Pro se, providing timely answers and replies.

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 2 of 66

8.

10.

11.

12

13.

 

There was a period of confusion when Lajaunie’s main restaurant (LBI, a.k.a. “Les
Halles” located on Park Ave South) closed abruptly. Defendants had to immediately
move out of their administrative office were records had been maintained for 25 years,
and lost most of its administrative staff, including the additional staff hired specifically to
provide discovery material. This event occurred after four years of discovery, which
generated hundreds of thousands of documents, including audio recordings establishing
that not two employees had the same grievance (a prerequisite to a class action). By all
accounts, the discovery was nearly complete. Only a certain list of employees was being
requested by Plaintiffs, a list that Plaintiffs wanted to obtain as a document presented in
the “Excel” format. Lajaunie did communicate to the Court his difficulties at the time, in
managing to find the original records among hundreds of boxes —mixed in the
precipitated move to storage- containing seven years of records of many businesses,
managing the extraordinary upheavals in his businesses, and analyzing seventeen (17)
boxes of original business records to compose the list in the format requested by
Plaintiffs.
Concurrently, Defendants’ lawyers were expressing frustration with one of the three
insurance policies’ firm, which was making difficulties to pay them. i
When it became clear that the delays in producing the requested list were going to

penalize Defendant Lajaunie personally, his lawyers advised him to deliver the boxes of

original records directly to Plaintiffs’ lawyers, “and let them prepare the list.”
Following their advice, Lajaunie promptly delivered the original records, in seventeen

(17) boxes, to the offices of Plaintiffs’ lawyers.

. Unbeknownst to Lajaunie, a newly hired lawyer at Defendants’ !aw firm was attempting :

to prepare the requested list, based on material whose provenance could not be the
original records.

That list is the one that now Plaintiffs state they chose to use to calculate their allocations.
Defendant submits that Plaintiffs pushing their flawed list through the various stages of
these legal proceedings, without revealing to the Courts that their list was not composed
from verified records, while fighting Defendant Lajaunie’s assertions that only the
material contained in the 17 boxes he delivered to Plaintiffs was true material, does not

render their list proper, correct and legitimate. Plaintiffs’ requests to simply reject
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 3 of 66

Defendant’s Objections is inappropriate and perpetuate grave errors to the claimants and
grave injustice to Defendant Lajaunie. Plaintiffs’ expeditious methods have made that list
impact hundreds of claimants’ allocations, and potentially subject Defendant Lajaunie to

a $6,000,000 judgment for an unfounded and baseless punishment.

Affidavit

14. Addressing Plaintiffs’ first notable statement in (1) above, Defendant does confirm that

15.

16.

he wants to delay the Final Judgment, because Plaintiffs’ letter now delivers new and
unprecedented proofs that they have misled the Court as of the content of the boxes,
which is the one and only foundation of the Default against Defendants, and punishment
against Lajaunie personally. Moreover, Plaintiffs now admit to two possible methods to
prepare their allocations, and in choosing the easy prepared list (see 2 above) of dubious
origin instead of Defendant Lajaunie’s original records, Plaintiffs knowingly and willfully
impact accurate awards to hundreds of claimants, and through the same choice, misled
the Court into punishing Lajaunie personally for a situation that did not occur, for an
extraordinary and wholly inappropriate $6 million punitive amount.

In Plaintiffs statement in (3) above, Plaintiffs now make a difference between
“Defendants” (i.e. Defendants’ lawyers) and Lajaunie. Plaintiffs cannot help but to
italicize the word Defendants to underscore the difference. That, at a time when
Defendants’ lawyers had already made a Motion to Withdraw, and when Defendants’
attorney Jeffrey Meyer made a clear statement in Court that there were unresolvable
differences between Lajaunie and the firm that was making working together
progressively difficult. Despite the predictable outcome, Plaintiffs deliberately chose the
list prepared by those lawyers, rather than the gold standard of Lajaunie’s original
business records. Plaintiffs’ expediency in this matter has had grave unjust consequences,
to this day. But their motivations are being revealed further down. |

In Plaintiffs’ statement (4) above, a whole paragraph is dedicated to justifying how,
despite clear proof and understanding of the impossibility of these employees to be class
members, “Plaintiffs used the class list that Defendants previously provided to Plaintiffs”,
in an obstinate position -or maneuver- to keep the same mistake perpetuating, over the

last nearly three years of court proceedings. Despite the obvious and ethical choice to be
17.

18.

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 4 of 66

made in using Lajaunie’s original records, Plaintiffs perpetuate the same mistakes,
aggravating both claimants’ misallocations, and consequences onto Lajaunie for the last
two and half years. Defendant’s Objections are correct, and now that Plaintiffs have
admitted to their flawed original choice as a basis for their calculations, at the very least
proper fact finding should be implemented by the Magistrate Judge.

In Plaintiffs’ statement (5) above, Lajaunte does concur: J am trying, now that Plaintiffs
have shown that they knowingly used deeply flawed documentary backup instead of
Lajaunie’s original records, to avoid a Final Judgment as punishment. Only a proper
documented trial will determine Defendants’ liabilities.

Lajaunie, appearing Pro se in this matter, has found that an appeal may only be prepared
and filed by a lawyer. An appeal of the potential Final Judgment, however well
documented and supported at this stage, is still an expense that Lajaunie cannot afford,
but will have to go deeper in debt in order to have prepared and submitted. Therefore,
Defendant Lajaunie respectfully request that the Court grants his Motion for
Reconsideration and for Relief, so that this matter go to an equitable trial.

In Plaintiffs’ statement (6) above, the reason of Plaintiffs’ expediency are finally revealed
and admitted: their lawyers are concerned about “getting paid”. It appears that, because
they estimated that they may have been working with little chance of getting
compensated for their professional time, improper shortcuts may have been chosen in
order to save on legal time.

Shortcuts and calculated mistakes based on monetary saving considerations, with
financial consequences for hundreds of claimants and a $6 million Decision as
punishment for an action that was not committed, is not acceptable nor permissible under
any legal standard and legal theory. In light of past Decisions providing the legal
foundations for a Decision Reversal in this Default, Defendant Lajaunie submits that
Plaintiffs’ sentence: “and that Plaintiffs’ counsel be required to spend additional
uncompensated time going through boxes of Defendant’s documents to rectify fabricated
deficiencies” is a clear and undeniable admission that adds the cornerstone to Lajaunie’s
Plea for a Reversal of the Default.

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 5 of 66

19. In the same sentence, the use of the singular “Defendant’s”, again points to, and admits,

that Lajaunie did deliver the boxes of business records. This is in contrast to Plaintiffs

using the plural “Defendants’ list”, to describe the list given by the departing law firm.

20. Moreover, Defendant Lajaunie submits that special attention should be paid to the end of

the sentence: “to rectify fabricated deficiencies”. It may be interpreted that Plaintiffs may
be admitting to fabricated deficiencies. Defendant Laj aunie submits that being
aggravated by the prospect of working without being compensated leading to expedient

yet wholly consequential shortcuts in one issue, but “fabricated deficiencies” is an issue

that is in another realm of responsibility, opening multiples questions.

Conclusion for Defendant’s Motion for Reconsideration and for Relief from an Order

21. The foregoing clearly establishes that:

a.

Defendant Lajaunie did deliver the boxes of original records to Plaintiffs timely, as
directed by his lawyers at the time.

Plaintiffs chose to ignore this material because of their concerns about “not being
compensated” for the extra work it would take to analyze these original records.
Instead, Plaintiffs chose to use a list prepared from unsubstantiated documents by a
new hire in Defendants’ departing law firm.

Despite Defendant Lajaunie reiterating these facts for almost three years, Plaintiffs
chose to push these flawed documents through the different stages of these
proceedings.

The consequences of doing so alter the allocations of hundreds of claimants, and
subjects Defendant Lajaunie to a wholly unjust possible $6,000,000 judgement
against him personally, because Plaintiffs misrepresented to the Court that the
requested discovery documents had not been provided.

Defendant Lajaunie has been punished by the Court by a Default with a possible
$6,000,000 judgment because Plaintiffs misled the Court as to the timing of the
delivery of boxes, and their content.

In reality, Defendant Lajaunie had timely delivered the requested documents as

required, and as directed by Defendants’ lawyers.

 

 

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 6 of 66

h, Consequently, Plaintiffs, in their March 29, 2019 letter statements, dispel the
foundations to the Court’s Order dated August 10, 2016, as recalled by Plaintiffs in
their March 14, 2019 letter to the Court: “on August 10, 2016 this Court ordered,
adjudged, and decreed a default judgment against Defendants on all of Plaintiffs’
remaining claims as a result of Defendants’ willful noncompliance with the Court’s
discovery orders and referred the action to Magistrate Judge Sarah Netburn for an
inquest on damages.”

22. Based on the foregoing, Defendant Lajaunie submits to the Court a renewed Motion for
Reconsideration or Reversal. Please see Exhibit B, Lajaunie’s first Letter for
Reconsideration dated August 15, 2017.

23. In support of his Motion, Defendant Lajaunie provides the following jurisprudence cases:
a. Funk v. Belneftekhim, 861 F.3d 354 (2017), Exhibit C
b. Goodyear Tire & Rubber v. Haeger, 137 8.Ct. 1178 (2017), Exhibit D
¢. Virginia Properties, LLC v. T-Mobile Northeast LLC, 2017 WL 3197539, Exhibit E
d. U.S. v. Uccio, 940 F.2d 753 (1991), Exhibit F

24. Plaintiffs’ letter dated Friday, March 29, 2019 provides new information, new facts, and
new admissions from Plaintiffs. Through them, Defendant Lajaunie’s claims and
assertions made since July 2016 in Court and in letters and Motions to the Court since,
have now been admitted by Plaintiffs,

At the core of the Default against Lajaunie personally, are two elements:

a. Plaintiffs’ assertion that Defendants had not provided discovery as ordered by the
Court. Plaintiffs now confirm that Defendant had, in fact, delivered the discovery
documents as Ordered.

b. The Court’s perception that Defendant Lajaunie had willfuily not provided the final
discovery documents as Ordered. Defendant Lajaunie can now show the Court that
his assertions were correct: discovery was provided as Ordered, and Defendant
Lajaunie should not be punished personally through being found personally liable for
the Default under the FLSA and NYSLL statutes.

Defendant respectfully submits to the Court that his Motion for Reconsideration and for Relief
from an Order, pursuant to Rule 60(b) should be granted.
Neen SSS... aE
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 7 of 66 |

Respectfully submitted,

Dated: Monday, April 1, 2019

 

PL@FirstAdminInc.com . |

To the Court:

 

|
Adam Margulies: CA02_RJSchambers(@)ca2.uscourts.gov
|
To the Plaintiffs: |

Maimon Kirschenbaum: Maimon@)k-lip.com

Denise Schulman: Denise@jk-llp.com

) SS

|
|
STATE OF WYOMING )
|
COUNTY OF TETON _) !

Philip Lajaunie, under penalty of perjury, affirms that to the best of his knowledge the

aforementioned statements are true.

Notary Public

DATED: April 1, 2019

  
       

   

BRIAN CAREW - NOTARY PUBLIC

Gaunty ot 7 7 State of
Taton ROE Wyoming

 

My Commission Expires March 22, 2020

My commission expires: 3/; 92 [p00
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 8 of 66

EXHIBIT A

 

 
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 9 of 66

Case 1:13-cv-06503-RJS-SN Document 334 Filed 03/29/19 Paae 1 of 2

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law

 

Charles Joseph

D. Maimon Kirachenbaum
Denise A. Schulman

Josef Nussbaum

Lucas C, Buzzard

March 29, 2019
VIA ECF AND E-MAIL

Honorable Richard J. Sullivan

United States Court of Appeals for the Second Circuit
. Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Murphy v. LaJaunie
No. 13 Civ. 6503 (RJS)

Dear Judge Sullivan:

32 Broadway, Suite 601
New York, NY 10004
Phone (212) 688-5640
Fax (212) 688-2548
www.JK-LLP.com

Together with the Law Offices of Jeffrey E. Goldman, we are class counsel in the above-
referenced action. I write to briefly respond to Defendant Philippe Lajaunie’s letter in opposition
to Plaintiffs’ proposed judgment dated March 28, 2019 (“3/28/19 Letter”). With one exception
(the identification of a duplicate entry), the objections raised in the 3/28/19 are meritless. Ina
clear attempt to stall and delay judgment, most of the objections address matters that have
previously been litigated and decided by this Court. For the reasons set forth below, we
respectfully request that the Court reject Lajaunie’s objections and enter judgment,

Lajaunie’s objection to the interest calculation on the spread of hours damages
fundamentally misunderstands how interest is to be calculated. (3/28/19 Letter at 3.) Pre-
judgment interest is properly calculated from the damages mid-point to the date of judgment.
(Dkt. No. 325 at 21.) That is precisely how Plaintiffs calculated interest on their spread of hours

claims. (Dkt. No. 332-2.)

Lajaunie objects to the combined allocation of N.Y. Lab. L. § 196-d and spread of hours
damages. (3/28/19 Letter at 2-3.) This objection is groundless. In their inquest submissions,
Plaintiffs proposed this very method of allocation. (Dkt. No. 296-16 at 15.) Judge Netbumn
recommended the use of this allocation method (Dkt. No. 325 at 22), and this Court subsequently
ordered the implementation of this allocation method. (Dkt. No. 328 at 5.) Accordingly, all of
Lajaunie’s objections that are based on this allocation method (his points 1 and 2.a. regarding
Exhibit 3) should be rejected, as they have already been litigated. (3/28/19 Letter at 2-3.)

Lajaunie’s objections to the inclusion of certain class members (his points 2.b. and 2.c.
regarding Exhibit 3) are also meritless. (3/28/19 Leter at 3.) To calculate the damage allocation,
Plaintiffs used the class list that Defendants previously provided to Plaintiffs, subject to certain
adjustments and additions that have been described in prior submissions. In other words, the
people Lajaunie now seeks to exclude from the class are people who Defendants previously

!

 

 
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 10 of 66 |

Case 1:13-cv-06503-RJS-SN Document 334 Filed 03/29/19 Pade ? of 2

determined were in fact class members. That class list was referenced repeatedly in Plaintiffs’
inquest papers, and the list itself (with the exception of contact information) was submitted with
Plaintiffs’ inquest papers as Exhibit 31. (Dkt. No, 296-11.) Any objection to the composition of
the class (however baseless) should have been made in the context of the inquest, not now, ina
last ditch attempt to forestall judgment.

Lajaunie’s contention that Les Halles Park Avenue bartenders should be excluded from
the class (3/28/19 Letter at 3, 4) was previously briefed, and the Court rejected that argument.
(See Dkt. No. 167 at 17-18 (Defendants’ argument that Les Halles Park Avenue bartenders were

_not affected by the inclusion of maitre d’s in the tip pool); Dkt. No. 179 at 4-6 (Plaintifts’
response to Defendants’ argument regarding bartenders), Dkt. No. 196 at 2 (Order granting class
certification of, inter alia, N.Y. Lab. L. § 196-d claims and including bartenders in the class
definition); Dkt. No. 219 (Order approving class notice (Dkt. No. 217-1) addressed to, inter alia,
bartenders).) Accordingly, Lajaunie’s points 4 and 5 regarding Exhibit 3, in which he argues that
Les Halles Park Avenue bartenders should be excluded from the class, should be rejected.

Lajaunie has also identified potential duplicate entries that appeared in the original class
list produced by Defendants and now appear in the settlement allocation: Lazaro Calel Tzarax
and Lazaro Calel Tarax. (3/28/19 Letter at 3-4.) Lajaunie ts likely correct that these entries are
for the same person. Accordingly, we propose that in the event of a monetary recovery in this
case, these two entries be consolidated into a single entry using the longer work period of
February 2, 2010 to April 9, 2013 (from the Tzarax entry), and the N.Y. Lab. L. § 196-d and
spread of hours allocation listed for Lazaro Cale] Tarax be re-allocated on a pro rata basis
among the other Les Halles Park Avenue class members.

With the exception of the Tarax/Tzarax issue, Lajaunie has made meritless objections and
sought to relitigate already-resolved issues in the 3/28/19 Letter. It is clear that Lajaunie is
seeking to avoid the finality of the Court’s previous decisions and the finality of ajudgment. To
be sure, Lajaunie concludes his submission by requesting that this matter be referred back to the
Magistrate Judge and that Plaintiffs’ counse! be required to spend additional uncompensated time
going through boxes of Defendants’ documents to rectify fabricated deficiencies!. Lajaunie was
held in default on August 10, 2016, roughly two and a half years ago. (Dkt. No. 260.) We
respectfully request that Lajaunie’s continued delay tactics be rejected, and judgment entered in
accordance with Plaintiffs’ March 14, 2019 submission. |

We thank the Court for its attention to this matter.

Wi ully submitted,

DeniséA. Schulman

cc; Philippe Lajaunie

 

' Of course, this request further ignores the fact that documents from large periods of time are missing from the
boxes of documents that Defendants produced to Plaintiffs, making it impossible to compile comprehensive and
accurate information from those documents.

 
 

Leeann
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 11 of 66

 

EXHIBIT B
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 12 of 66

August 15, 2017

 

Honorable Richard J. Sullivan |
United States District Court Judge
United States District Court |
Southern District of New York : |

|

40 Foley Square
New York, New York 10007

Re: Ethan Murphy et al. v. Philippe Lajaunie, et al.
Index No. 13-cv-06503 (RJS)

Dear Judge Sullivan:

Pursuant to Rule 54(b), [most respectfully seck reconsideration of your Honor’s decision and
order (document 260, filed 08/10/16), which (i) sanctioned me for discovery problems, {i1) vacated
the prior decision which was in my favor, as it had found no basis for my personal liability on certain
matters, and (iii) defaulted me on personal liability. I recognize I have sought this relief before, but I
believe the developing facts and the following recent decisions support this request at this time.!

Rule 54(b) pennits the Court to revise its order, particularly in light of recent controlling
authority from the Second Circuit. See, e.g., Starbucks Corp. v. Wolf's Borough Coffee, Inc., 736
F.3d 198, 208 (2d Cir. 2013) { Rule 54(b) grants 2 district court authority to revise an interlocutory
order at any time before the entry of final judgment for “cogent and compelling reasons such as an
intervening change of controlling law”). In in re Nassau Ct. Strip Search Cases, 639 Fed App’x 747
(2d Cir. 2016), the Second Circuit recently affirmed a district court decision to grant Rule 54(b)
reconsideration and to reverse a portion of its liability judgment — more than five years after that
judgment was entered — in light of a new decision from the United States Supreme Court. See also
United States v. Uccio, 940 F.2d 753 (2d Cir. 19911) (event after mandate issues, district court is
free to revisit a pre-appeal decision so long as that decision was not reviewed or decided on appeal).
Indeed, in Virginia Properties, LLC v. T-Mobile Northeast LLC, F.3d __, 2017 WL 31975339,
No. 16-2973 (2d Cir. July 28, 2017), the Second Circuit, relying on a recent decision in Goodyear

 

 

1 | have not been able to, and cannot afford, to retain counsel to appear in this case. With my limited
funds, now exhausted, I did retain counsel to help me try to settle this case with the Class, and we reached
a term sheet, but when that fell through 1 had no funds to continue paying that counsel. That counsel was,
however, kind enough to heip me with legal research and this Jetter, but at this time I cannot pay counsel
for this or any work in this case.
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 13 of 66

Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1183-84 (2017), reversed a sanctions order imposed
long before Goodyear.

Two recent Second Circuit decisions apply to my situation and clarify that, on these facts, the
order to sanction me should be vacated. In Virginia Properties, the Second Circuit vacated
discovery sanctions, including dismissal and fees, as an abuse of discretion, because it was left with
the firm conviction that a mistake had been committed. The Court found that the moving party had
wrongly convinced the District Court that the wrongdoing party had committed a fraud on the court,
which finding was not supported by the whole record. Although there was no dispute that there was
a failure to produce relevant documents, which should have been produced early in the litigation
(which the District Court found was in “bad faith”), key to the Second Circuit’s decision was that the
blame for the disclosure failures may well have lied with the sanctioned party’s attomeys and that the
District Court misunderstood the significance of the undisclosed documents. Just as in my case, the
sanctioned party there had provided documents to his attorneys to respond to discovery demands,
which those attorneys did not produce, and the relationship with those attomeys had soured. In the
end, the Court vacated and remanded.

In Funk v. Belnefiekhim, 861 F.3d 354, 2017 WL 2801783, No. 15-3372 (2d Cir. June 29,
2017), the Second Circuit reversed an order granting similar discovery sanctions. The Court held that
the severe discovery sanctions of default or striking a sovereign immunity defense were improper
when the court has available other alternatives, even though the lower court had issued multiple
warnings after defendants had repeatedly disobeyed discovery orders and prior monetary sanctions
had failed. Despite repeated, adequate warnings and an opportunity to be heard, the Court, relying
on its own precedent, reversed the sanction of striking a defense as an abuse of discretion because
such a harsh sanction is permitted only in “extreme circumstances” and “after consideration of
alternative, less drastic sanction.” At p. 370. Concededly, this case involved not permitting a court
to establish jurisdiction through sanctions, but I believe its discussion is relevant here.

In Goodyear Tire, 137 S.Ct. at 1183-1184, the Supreme Court also made clear that “a federal
court’s inherent authority to punitively sanction a litigant for bad-faith conduct by ordering it to pay
the other side’s legal fees” is extremely limited and requires “procedural guarantees applicable in
criminal case, such as a ‘beyond a reasonable doubt’ standard of proof.” Id. at 1186.

In my case, the Court conducted no evidentiary hearing although (i) I explained that I had no

staff and was operating under clear constraints, without clear instructions or help from counsel; (ii) I

asserted that I had given large volumes of records to my counsel or made them available to plaintiffs,

and clearly disputed that I had personally failed to provide documents; (iii) I had insisted that my

attomeys were at fault for failing to assist me, failing to produce, and failing to properly explain the
facts to the Court, which raised a clear question as to whether my attorneys or J was at fault.

This dispute as to who was at fault and the failure to make detailed findings of fact, which
could only be made after a proper evidentiary hearing on fair notice to me, was a key reason for
reversal in Virginia Properties. The Court here held no hearing and could not make any findings as
to fault, but rather stated it did not matter, because | was bound even if my attorneys were at fault.

 
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 14 of 66

Here, there were also several other fair and reasonable alternatives to defaulting me on the
merits, including the use of discovery sanctions, proof sanctions, ot simply vacating without default.

Finally, the error is compounded by the fact that at the time of the Court’s sanctions order, I
was pro se, since the former firm representing me (who answered to the insurer, and I had not had
anything to do with selecting or directing it):

Had rarely, if ever, followed my requests and instruction;
Had largely stopped working because the insurance proceeds had run out;
Had been allowed to withdraw by the Court and was no longer representing
me;
° Was in conflict with my interests and could not represent me in any event.

1 recognize that at the time of the sanction order and default, the Court felt put upon and was
upset, but there were factual disputes, and I was attempting to show the Court, as a pre se litigant
with no help from conflicted, withdrawing counsel, that the discovery mistakes were the fault of my
former, conflicted attormeys, who had exhausted the insurance policy limits and had not followed my
instructions. The Court took no evidence and gave me no opportunity to find an unconflicted lawyer

_ to represent me on the sanctions motions and present the facts.

 

As a result, the consequences have been a disaster for me and for the Class, which I do nat
° think the Court intended, and which are inequitable under all the circumstances.

Since the default, rather than waste money continuing to fight the default further, I have tried
desperately

e to keep Les Halles operating in order to serve as a foundation for a
Bankruptcy Plan that will benefit the Class and other creditors;

° to offer voluntarily my few remaining liquid funds to further support such a
Plan.

This case, however, has destroyed Les Halles and the landlord has taken back the space,
temporarily preventing me from continuing a source of revenue to help the Class. I am trying to
find another location or even a partnership (running operation which could use a known brand
name to boost business). In addition, I am insolvent, barely have liquid funds to function, and
my assets (which I have disclosed to Class counsel) are heavily liened. I do not think the Court
intended to drive me into personal bankruptcy.

Under all of these equities and the controlling law of discussed above, I submit that the sanctions
order should be reconsidered and vacated, and at a minimum, the Court should hold argument
and a hearing.

 
 

 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 15 of 66

Cc: (by email)
Maimon Kirshenbaum, Esq.
Jeffrey Goldman, Esq.

 

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 16 of 66

EXHIBIT C

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 17 of 66

Funk v. Beineftekhim, 861 F.3d 354 (2017)

861 F.ad 354
United States Court of Appeais,
Second Circuit.

Viadlena FUNK, Emanuel Zeltser,
Plaintifis—Appellees,
¥.
BELNEFTEKHIM, aka Concern Belneftekhim,
Belneftekhim USA, Inc., Defendants—Appellants.

Docket No. 15-3372-cv

{
August Term, 2016

|
Argued: December 9, 2016

Decided: June 29, 2017

Synopsis

Background: United States citizens who were abducted
from London and detained in Belarus by authorities of
that country brought state court action against Belarusian
entities, asserting claims for assault and battery,
intentional mfliction of emotional distress, and false
imprisonment, for their alleged roles in the citizens’
abduction and detention. Entities removed the action to
federal court, The United States District Court for the
Eastern District of New York, Brian M. Cogan, J., 2015
WL 6160247, entered discovery sanctions order requiring
defendants to pay earlier monetary sanctions thai had
accrued and striking their foreign sovereign immunity
defense. Entities filed interlocutory appeal.

Holdings: The Court of Appeals, Reena Raggi, Circuit
Judge, held that:

''] Court of Appeals had jurisdiction, under collateral
order doctrine, to review district court’s order sanctionmg
Belarusian entities;

2] district court did not abuse its discretion in ordering
limited jurisdictional discovery;

(31 gistrict court did not abuse its discretion in imposing
discovery sanctions requiring Belarusian entities to pay

monetary sanctions and litigation-expense sanctions
imposed by prior order; and.

4] district court abused its discretion in imposing

WESTLAW (8) hig fiji base pho bade @ecpbaliagh bi 0

discovery sanctions striking Belarusian entities’ foreign
sovereign immunity defense.

Affirmed in part; vacated and remanded in part,

West Headnotes (18)

Mm" Federal Courts
«=Interlocutory and Collateral Orders

“Collateral order doctrine” allows interlocutory
appeals from the small class of orders that: (1)
conclusively determine ‘the disputed question;
(2) resolve an important issue completely
separate from the merits of the action; and (3)
are effectively unreviewable on appeal from a
final judgment.

Cases that cite this headnote

(71 Federal Courts
w= Sanctions

Court of Appeals had jurisdiction, under
collateral order doctrine, to review district
court’s order sanctioning Belarusian entities by
striking their foreign sovereign immunity
defense under the Foreign Sovereign Immunities
Act (FSIA) for their persistent failure to provide
jurisdictional discovery in United States
citizens’ assault and battery action arising from
incident in which the citizens were abducted
from London and detained in Belarus by
authorities of county; in striking the immunity
claim the district court removed the claim from
the case, the entities’ professed entitlement to
immunity was an issue distinct from the merits
of the citizens’ underlying claims, and denial of
immunity was effectively unreviewable after
final judgment because the entities would be
forced to litigate that case to reach judpment
and, thus, lose the immunity to which they
claimed to be entitled. 28 U.S.C.A. § 1602 et
seq.; Fed. R. Civ. P. 37,

PRP TPE ES ae AMO 5
Funk v. Belneftekhim, 861 F.3d 354 (2017)

Cases that cite this headnote

1] Federal Courts
«=[mmunity

A district court’s order striking a defendant’s
sovereign immunity claim under the Foreign
Sovereign Immunities Act (FSIA) can be
immediately appealable as a final order where a
party asserts not merely immunity from
judgment, but immunity from the burden of
having to defend the claim at all. 28 U.S.C.A. §
1602 et seq.

Cases that cite this headnote

I4] Federal Courts
w=Tmmunity

Collateral order doctrine can apply when foreign
sovereign immunity is conclusively denied to a
party who invokes it to avoid the burden of
litigation; it is not limited to foreign states
denied immunity under a Foreign Sovereign
Immunities Act (FSIA) exception. 28 U.S.C.A.
§ 1602 et seq.

Cases that cite this headnote

15] Federal Courts
«=Discovery sanctions

Court of Appeals accords deferential review to a
District Court’s imposition of discovery
sanctions, and will reverse only for abuse of
discretion, which will not be identified absent an
error of law, a clearly erroneous finding of fact,
or a decision that cannot be located within the
tange of permissible options available to the
district court. Fed. R. Civ. P. 37.

Cases that cite this headnote

16]

[7]

18}

19]

es
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 18 of 66

Federal Civil Procedure
«Failure to respond; sanctions
Federal Courts
«=Discovery sanctions

 

In imposing discovery sanctions, as well as in
reviewing a sanctions order for abuse of
discretion, federal courts properly consider
various factors, including: (1) the willfulness of
the non-compliant party or the reason for
noncompliance; (2). the efficacy of lesser
sanctions; (3) the duration of the period of
noncompliance; and (4) whether the
non-compliant party had been warned of the
consequences of noncompliance. Fed. R. Civ. P.
37.

Cases that cite this headnote

Federal Civil Procedure
«Jurisdictional discovery

A district court is typically within its discretion
to order jurisdictional discovery where a
plaintiff has made out a prima facie case for
jurisdiction.

Cases that cite this headnote

International Law
w=Evidence of immunity, and fact questions

 

In the Foreign Sovereign Immunities Act (FSIA)
context, a defendant asserting sovereign
immunity to defeat jurisdiction has the initial
burden to present a prima facie case that it is a
foreign sovereign. 28 U.S.C.A. § 1602 et seq.

Cases that cite this headnote

’ Federal Civil Procedure

«= Jurisdictional discovery

OO oo 7 _ District court did not abuse its discretion in
WESTLAW coeiti ys Pledge ag: borruews Mat chaia Hee swiped dao a ; | ”
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 19 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

[10f

WESTLAW (Geli gheuuiteng hottie, Phe Uys aa bre Pry eke

ordering limited jurisdictional discovery as to
Belarusian entities’ ownership and structure in
United States citizens’ action against the entities
for their alleged role in the citizens’ abduction
from London and detention in Belarus by
authorities of that country; while the Belarusian
laws and related material produced by the
entities, viewed most favorably to them,
supported their argument that the entities were
organs of Belarus, as would support immunity
under Foreign Sovereign Immunities Act
(FSIA), citizens provided adequate contrary
evidence in form of expert opmion and
admissions attributed to the entities’ own agents
to give rise to colorable factual dispute on the
that issue, and the district court’s discovery
order was appropriately circumspect in limiting
inquiry to the specific facts that were crucial to
immunity determimation. 28 U.S.C.A. § 1602 et

seq.

Cases that cite this headnote

Federal Civil Procedure

«= Jurisdictional discovery

International Law

~«=Domestic Effect of Foreign Acts and Laws

The “act-of-state doctrine,” which precludes the
courts of one state from questioning the validity
of public acts performed by other sovereigns
within their own borders, did not preclude
district cowt from ordering jurisdictional
discovery as to ownership and structure of
Belarusian entities, which claimed to be arms of
the state entitled to immunity under Foreign
Sovereign Immunities Act (FSIA), in United
States citizens’ action against the entities for
their alleged role in the citizens’ abduction from
London and detention in Belarus by authorities
of that country; although doctrine could
preclude the citizens from challenging the
validity of Belarusian laws the entities proffered
to support their immunity claim, it did not
preclude citizens from disputing the
completeness of the entities’ legal proffer or the
accuracy of their translations and, on that basis,
questioning whether the submitted provisions of
Belarusian law said what the entities maintained
they said. 28 U.S.C.A. § 1602 et seq.

Cases that cite this headnote

(Wy

[12]

[13]

Federal Civil Procedure
w=Failure to respond; sanctions

The length of a party’s defiance of a discovery
order can inform the propriety of a particular
sanction. Fed. R. Civ. P. 37.

Cases that cite this headnote

Constitutional Law
«Penalties, fines, and sanctions in general

Due process requires that courts provide notice
and an opportunity to be heard before imposing
any kind of sanctions; generally, such notice
should alert the party to the particular sanction
under consideration. U.S. Const. Amend. 5.

Cases that cite this headnote

Federal Civil Procedure
«Failure to respond; sanctions

District court did not abuse its discretion in
imposing discovery sanctions on Belarusian
entities for failure to comply with discovery
orders, requiring the entities to pay monetary
sanctions that had accumulated under prior
discovery sanctions against the entities, as well
as litigation-expense sanctions imposed by prior
sanctions, in United States citizens’ action
against the entities based on their alleged role in
the citizens’ abduction from London and
detention in Belarus by authorities of that
country; entities wilfully failed to comply with
district court’s two discovery orders for a total
of three months, in first sanctions order the
district court warned that if the entities
continued non-compliance with discovery,
further sanctions were possible, and given that
prict sanctions had not induced compliance,
there was To reason fo think any lesser sanction
would have been more effective. Fed. R. Civ. P.

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 20 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

37.

al Federal Civil Procedure
+=Failure to respond; sanctions

District court abused its discretion in imposing
discovery sanctions on SGelarusian entities,
striking their sovereign immunity defense, for
failure to comply with discovery orders in
United States citizens’ agtion against the entities
based on the entities’ alleged role in the citizens’
abduction from London and detention in Belarus
by authorities of that country; sanctions risked
possibility that district court would exercise
jurisdiction where none existed, and altemative
sanctions were available. 28 U.S.C.A. § 1602 et
seq.; Fed. R. Civ. P. 37(b).

| Cases that cite this headnote

[85| International Law
«Immunity

Sovereign immunity is an element of subject
Matter jurisdiction under the Foreign Sovereign
Immunities Act (FSIA). 28 U.S.C.A. § 1602 et
seq.

Cases that cite this headnote -

[16] Federal Courts
#>=Limited jurisdiction; jurisdiction as
dependent on constitution or statutes

Federal courts are not empowered to confer
subject-matter jurisdiction on themselves.

Cases that cite this headnote

WESTLAW OCliy timo eer Crust Mavi buns ice atthachi ite a

[17] Federal Courts

Limited jurisdiction; jurisdiction as
dependent on constitution or statutes

Article II functions as a restriction on federal
power, and contributes to the characterization of
the federal sovereign. U.S. Const. art. 3, § 2, cl.
1.

Cases that cite this headnote

ine] Federal Courts
«=Controversies between foreign parties

Article I jurisdiction extends to actions against
foreign states. U.S. Const. art. 3, § 2, cl. L.

Cases that cite this headnote

*357 Appeal from the United States District Court for the
Eastern District of New York

Attorneys and Law Firms

KENNETH A. CARUSO (Christopher D. Volpe, on the
brief), White & Case, LLP, New York, New York, for
Defendants—Appellants.

EMANUEL ZELTSER, Stermik & Zeltser, New York,
New York, for Plaintiffs—Appellees.

Before: Calabresi, Raggi, Lynch, Circuit Judges.
Opinion

Reena Raggi, Circuit Judge:

In this action, originally filed in New York State court,
plaintiffs Emanuel Zeltser and Vladlena Funk sue
defendants Concern Belneftekhim (“BNTK”) and
Belneftekhim USA, Inc. (“BUSA”) for their alleged roles
in plaintiffs’ 2008 abduction from London and _ their
prolonged detention in Belarus by authorities of that
country. After defendants removed the case to the United
States District Court for the Eastern District of New York
(Brian M. Cogan, Judge), they moved to dismiss based in

x iat pil Adedaay ice
BEA PPP Pe PAL EG

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 21 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017}

part on foreign sovereign immunity. See Foreign
Sovereign Immunities Act of 1976 (“FSIA”), *358 Pub.
L. No. 94-583, 90 Stat. 2891 (codified at 28 U.S.C. §§
1330, 1332(aX2)}{aX4), 1391(f,  1441(d), and
1602-1611). Defendants here appeal from the October 20,
2015 order requiring defendants to pay earlier monetary
sanctions that bad accrued and striking their foreign
sovereign immunity defense as a sanction pursuant to
Fed, R. Civ. P, 37(b) for their persistent failure to provide
jurisdictional discovery. Defendants argue that the
challenged order exceeded the district court’s discretion,
particularly because their submissions of Belarusian law
established their sovereign immunity defense as a matter
of law.

Plaintiffs respond that we lack jurisdiction to consider this
interlocutory appeal. In any event, they maintain that the
challenged sanction order was within the district court’s
discretion because defendants’ claim of sovereign
immunity raises unresolved questions of fact on which
they were entitled to jurisdictional discovery.

We have jurisdiction to review this appeal pursuant to the
collateral order doctrine. On such review, we conclude
that the district court acted within its discretion in
ordering limited jurisdictional discovery and in
sanctioning defendants for failing to comply with that
order. At the same time, however, we conclude that, to the
extent the challenged October 20, 2015 order not only
required defendants to pay an earlier accrued monetary
sanction but also struck their sovereign immunity claim in
its entirety, it exceeded the district court’s discretion. The
latter sanction risked the district court’s assumption of
jurisdiction where it may, in fact, have been lacking,
something the court was not empowered to do,
particularly where, as here, alternative sanctions are
available. Accordingly, we affirm the challenged order
generally, vacating only that part striking defendants’
foreign sovereign immunity claim, and we remand the
case to the district court for further proceedings consistent
with this opinion.

L Background

A. The Abduction Giving Rise to this Action
The following facts are drawn from plaintiffs’ first
amended complaint, which was operative at the time of
the challenged rulings.

Plaintiff Zeltser, a United States citizen, represented a
group of investors who, in the late 1990s and early 2000s,
purchased a block of stock in BNTK, a Belarusian
petrochemical cooperative, and secured an option to

WESTLAW (ibis divin: Poitiers fe cbapie i

pes EA pian cpd VMs

acquire a controlling interest in that concern. BUSA is a
Massachusetts corporation, which acts as BNTK’s
representative in the United States.

Tn 2006 and 2007, the United States imposed sanctions on
members of the Belarusian government, including head of
state Alexander Lukashenko, and on certain Belarusian
entities, including defendants. Soon thereafter,
defendants abrogated their agreement with Zeltser’s
clients and refused to compensate them for the breach.
Plaintiffs threatened legal action, and a series of meetings
ensued as the parties attempted to resolve their dispute.

*359 In March 2008, defendants’ representatives met
twice with Zeltser and his assistant Funk in New York
City to explore settlement. After Zeltser and Funk
declined to travel to Belarus for a further meeting, the
parties convened in London on March 11, 2008. There,
plaintiffs assert that they were drugged, kidnapped, and,
ultimately, flown to Belarus under the alleged supervision
of defendants’ representatives.

In Belarus, plaintiffs were placed in a government
detention facility where they were tortured and denied
adequate food, water, and medicine. Defendants’
representatives allegedly observed and directed this
mistreatment in an effort to coerce Zeltser to surrender
documents relating to his clients’ BNTK investments and
to convince those clients to renounce their stake in
BNTK. Funk was also pressured to sign a confession
implicating Zeltser in economic espionage. At some point
during plaintiffs’ captivity, Belarusian authorities issued a
statement declaring that plaintiffs had been convicted of
attempted economic espionage.

Meanwhile, a week after plaintiffs’ abduction, New
York’s U.S. Senator Charles Schumer alerted the State
Department to the abduction and requested aid in
procuring plaintiffs’ release. Over the next year,
plaintiffs’ situation attracted the attention of several
private organizations as well as the national media. Funk
was released on March 20, 2009, approximately one year
after her abduction. Only after a United States
congressional delegation traveled to Belarus to demand
Zeltser’s release was he too freed from captivity on June
30, 2009.

B. The Instant Lawsuit

1. The Initial Pleadings and Motion To Dismiss
Plaintiffs initially filed this action on July 12, 2012, in

uf hae !
Ha! a

 

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 22 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

New York State Supreme Court, demanding $140 million
in damages for alleged assault and battery, intentional
infliction of emotional distress, false imprisonment,
interference with a contractual relationship and
prospective economic advantage, conversion, and prima
facie tort. On December 8, 2013, with defendants having
failed to answer, plaintiffs moved for a default judgment.
Before any action was taken on the motion, defendants
appeared and, on January 16, 2014, removed the case to
federal court and there moved for dismissal on the
grounds that both subject-matter and personal jurisdiction
were lacking.

Defendants invoked the FSIA to challenge subject-matter
jurisdiction. See 28 U.S.C. § 1604 (providing that foreign
state shall be immune from jurisdiction in federal and
state courts in United States except as provided in 28
U.S.C. §§ 16051607). To support their immunity claim,
defendants relied on plaintiffs’ own initial complaint,
which alleged that defendants were “the Belarusian
petrochemical monopoly owned by and controlled by the
government of Belarus, Lukashenk{o], and other members
of the Belarusian government.” J.A. 21.

In opposition, plaintiffs argued that defendants had failed
to carry their burden to make a prima facie showing that
BNTE was indeed an agency or instrumentality of a
foreign state within the meaning of 28 U.S.C. § |603(b).
Plaintiffs also renewed their motion for default judgment
or, in the alternative, urged that the foreign sovereign
immunity issue be deferred to trial because defendants’
claim of foreign state status presented disputes of fact.

2. First Discovery Order

On December 31, 2014, the district court ruled both that
defendants’ motion to dismiss and plaintiffs’ motion for
default *360 judgment were premature in light of factual
questions on the threshold jurisdictional issue of whether
BNTK qualifies as an agency or instrumentality of a
foreign state. The court ordered limited jurisdictional
discovery to allow the parties “to obtain the information
necessary to supplement their motions or proceed to a
hearing.” J.A. 1242

3. Discovery and Further Motion Practice

On the January 30, 2015 deadline set by the district court, —

plaintiffs submitted a proposed discovery plan, Rather

WESTLAW Gita fivigerug i rschei Micheli: is

i

i
ily

oe

than submitting a discovery plan, however, Defendants
requested leave to renew and supplement their dismissal
motion with the results of further investigation in Belarus.
Given the parties’ disagreement over the path forward, the
district court itself set a discovery schedule, which
provided for the parties to supplement their motions after
the ordered discovery.

Instead, on March 23, 2015, defendants supplemented
their motion to dismiss by filing a translated declaration
from Dmitry Gvozdev (“Gvozdey Declaration”), an
employee in BNTK’s legal department, to which were
attached purported provisions of Belarusian law.
Defendants argued that these provisions convincingly
established BNTK’s status as an agency or
instrumentality of Belarus under either the organ or
ownership prongs of 28 U.S.C. § 1603(b)(2). The
Gvozdev Declaration pointed, infer alia, to BNTK’s
charter declaring that its assets were the property of
Belarus, to various resolutions of Belarus’s Council of
Ministers stating that BNTK was involved in the
administrative management of Belarus’s petrochemical
industry, and to a presidential decree declaring that
“concerns” such as BNTK were part of the “system of
Government” in Belarus. J.A. 152-53. The Declaration
also stated that BNTK’s chairperson is appointed by the
Belarusian government and that the number of its
employees, their salaries, and its budget are all set by that
government. Defendants further submitted a United States
Congressional Research Service report on Belarus that
referred to BNTK as “state-owned.” /d. at 145,

On April 28, 2015, plaintiffs filed an affidavit of
Alexander Fishkin (“Fishkin Affidavit’), an attorney
admitted to practice law in Belarus with avowed
experience in translation. That affidavit states that
defendants’ production of Belarusian laws is
“incomplete” and cannot be deemed controlling because
unpublished decrees known as “Closed Circulars” can
“super[sjede published statutes” in Belarus, fd at 297,
309 (internal quotation marks omitted). Fishkin further
maintained that defendants’ transiations of Belarusian
laws were “inaccurate, sometimes nearly to the point of
changing their meaning to the opposite,” id at 297; see,
é.g., id. at 299 (discussing defendants’ mistransiation of
“licensor” as “lessor’); that their submission did not, in
any event, establish direct ownership of BNTK by
Belarus, see id at 302; and that BNTK in fact “consist[s]
of two components: commercial and non-commercial,”
with the former being “owned by individual corporate
members .... which are joint-stock companies, including
publicly traded companies” that “sell equity investments
to private investors,” id. at 298, 306.

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 23 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

In a joint letter dated June 3, 2015, the parties
summarized their ongoing discovery disputes, with
plaintiffs accusing defendants of “object[ing] to virtually
every *361 interrogatory and document request” and
“declin[ing] to produce any person for deposition.” Jd. at
315. Plaintiffs maintained that further discovery was
needed on multiple grounds, including “provjing] the
existence of alter ego relationships” as between
defendants and Lukashenke and as between BNTK and
BUSA. Id at 316. Plaintiffs also sought discovery to
establish the commercial activity exception to foreign
sovereign immunity and to show that BNTK is, in fact, a
commercial entity owned by its private member
companies.

4. Second Discovery Order

In a July 9, 2015 order (“Second Discovery Order”), the
district court stated that defendants had properly objected
to discovery requests unrelated to the threshold
jurisdictional issue and appropriately responded to
requests for documents on which they would rely.
Nevertheless, because defendants had failed to provide
discovery “regarding [BNTK’s] ownership and structure,”
to which plaintiffs were entitled, the district court ordered
that defendants make suck production by July 31, 2015,
as well as identify a witness for deposition pursuant to
Fed. R. Civ. P. 30(b)(6). ff at 323.

5. Further Discovery Disputes

On July 29, 2015, defendants supplemented their
interrogatory tesponses to state that “[njone of the
constituent entities of [BNTK] is a subsidiary of [it]”; that
BNTK’s “constituent entities are independent legal
entities over which [it] exercises certain state—related
management and administrative responsibilities and
functions”; and that those constituent entities “may be
owned, in whole or in part, by the Republic of Belarus, or
.. by others, inchiding private entities.” Jd at 327. The
next day, however, defendants appealed the Second
Discovery Order to this court.

On July 31, the deadline set in the Second Discovery
Order, plaintiffs moved for sanctions based on
defendants’ failure to provide documents showing
BNTK’s structure or ownership. In response to the district
court’s ensuing order to show cause why “substantial
sanctions ... should not be issued,” including “monetary

WESTLAW Corie Vinaiiouss blewyhyg Pus dang tress

Sanctions, deeming issues admitted, or precluding
defendants from proving issues on which they are alleged
to have blocked discovery,” Order, Funk v. Belneftekhim,
No. 14-cv-376 (BMC) (E.D.N.Y. July 31, 2015),
defendants argued that their appeal divested the district
court of jurisdiction and, in any event, they had satisfied
their prima facie burden as to the defense of foreign
sovereign immunity.

6. First Sanctions Order

The district court was not persuaded and, in an order
dated August 13, 2015 (“First Sanctions Order’), ruled
that it was not divested of jurisdiction because its Second
Discovery Order was not final and, therefore, defendants’
appeal from that order was frivolous. As to sanctions, the
district court observed that there could be “no dispute”
that defendants had failed to produce ordered discovery
and that the failure was “willful.” J.A. 342. It concluded
that defendants could not use sovereign immunity
“manipulatively” to avoid providing plaintiffs with a fair
opportunity to define issues of fact and law relevant to
that immunity claim and the court with the full record
needed to decide the issue. Jd Accordingly, it imposed a
monetary sanction of $2,000 per day, payable to the Clerk
of Court, which would run until defendants complied with
the Second Discovery Order. It also imposed a one-time
$5,000 sanction payable to plaintiffs for having to litigate
the discovery dispute. Finally, the district court warned
that, absent compliance, it would consider additional
sanctions, *362 including orders of preclusion, denial of
the pending motion to dismiss, and entry of a default
judgment.

The following day, defendants appealed the First
Sanctions Order. Denied a stay pending that appeal,
defendants continued to defy the district court’s Second
Discovery Order, prompting plaintiffs to seek default
judgment as a sanction.

On October 6, 2015, a motions panel of this court granted
plaintiffs’ motion to dismiss defendants’ appeals from
both the Second Discovery Order and the First Sanctions
Order on the ground anticipated by the district court, i¢.,
that neither order satisfied the finality requirement of 28
U.S.C. § 1291.

7, Second Sanctions Order
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 24 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

On October 20, 2015, the district court granted plaintiffs’
motion for further sanctions, but denied the requested
default judgment, stating that it was “important to impose
sanctions in a graduated manner and [to] avoid the most
severe sanction unless nothing else will suffice.” J.A. 360.
Observing that “{mJonetary sanctions have not succeeded
in inducing compliance” with its discovery orders, the
district court decided to “strikef | the sovereign immunity
defense,” in order to “restore the prejudiced party,” ie.,
plaintiffs, “to the same position [they] would have been in
absent the wrongful withholding of evidence” by
defendants. fd at 351, 359 (alteraiions and internal
quotation marks omitted). The district court halted its
earlier per diem monetary sanction, but ordered
defendants to pay within two weeks the $136,000 in
accumulated sanctions to the Clerk of Court, as well as
the $5,000 titigation-expense sanction to plaintiffs.

When defendants appealed this Second Sanctions Order,
plaintiffs again moved to dismiss, but that relief was
denied without prejudice by a motions panel of this court.
Meanwhile, plaintiffs filed an amended complaint in the
district court and again moved for default judgment in
light of defendants’ continued noncompliance with
discovery. Defendants moved to dismiss the amended
complaint, but no decision was rendered because, after
this court’s denial of plaintiffs’ motion to dismiss this

appeal, the district court stayed further proceedings in this

case.

If. Discussion

A. Appellate Jurisdiction
A} Plaintiffs challenge our jurisdiction to review the
Second Sanctions Order on the ground that it is
interlocutory rather than final as required by 28 U.S.C. §
1291. In urging otherwise, defendants invoke the
collateral order doctrine, which allows interlocutory
appeals from the small class of orders that “[1]
conclusively determine the disputed question, [2] resolve
an important issue completely separate from the merits of
the action, and [3] [are] effectively unreviewable on
appeal from a final judgment” Coopers & Lybrand v.
Livesay, 437 U.S. 463, 468, 98 S.Ct. 2454, 57 L.Ed.2d
351 (1978); see Cohen v. Beneficial Indus. Loan Corp.,
337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949)
(allowing, interlocutory appeals from “small class” of
orders “which finally determine claims of right separable
from, and collateral to, rights asserted im the action, too
important to be denied review and too independent of the
cause itself to require that appellate consideration be
deferred until the whole case is adjudicated”); accord
United States v. Prevezon Holdings Ltd, 839 F.3d 227,

WESTLAW #2 ftir?

Pind Mapes bar Geek wtb ire

235 (2d Cir. 2016). The challenged Second Sanctions
Order satisfies these requirements.

First, by striking defendants’ foreign sovereign immunity
claim, the district court removed the claim from the case,
*363 which effectively determined the immunity issue
against defendants as conclusively as if the court had
ruled adversely on the motion to dismiss that raised it.
This court has “consistently held that [a] threshold
sovereign-immunity determination is immediately
reviewable under the collateral-order doctrine.” EA Ltd.
y. Banco Central de la Repiblica Argentina, 800 F.3d 78,
87-88 & n.36 (2d Cir. 2015).

Second, whether a foreign sovereign immunity claim is
struck or rejected, a defendant’s professed entitlement to
such immunity is an issue distinct from the merits of a
plaintiff's underlying claims, Further, the importance of
such immunity is the same in either circumstance, as it
informs the district court’s subject-matter jurisdiction.
See 28 U.S.C. § 1330(a).

Third, whether a foreign sovereign immunity claim is
struck from the case as a sanction or rejected as a ground
for dismissal, the denial of immunity is effectively
unreviewable after final judgment because defendants
must litigate the case to reach judgment and, thus, lose the
very immunity from suit to which they claim to be
entitled. See generally Bolivarian Republic of Venezuela
v. Helmerich & Payne Int'l Drilling Co., — US. ,
137 8.Ct. 1312, 1317, 197 L.Ed.2d 663 (2017) (observing
“basic objective” of foreign sovereign immunity is “to
free a foreign sovereign from suit” so that it should be
decided “as near to the outset of the case as is reasonably
possible” (emphasis in original}); Reix v. Socialist
People's Libyan Arab Jamahiriya, 162 F.3d 748, 756 (2d
Cir. 1998) (recognizing sovereign immunity as “immunity
from trial and the attendant burdens of litigation” (internal
quotation marks omitted)).

 

Plaintiffs nevertheless maintain that Supreme Court
precedent precludes application of the collateral order
doctrine to Rule 37 discovery sanctions. See Cunningham
v. Hamilion County, 527 U.S. 198, 200, 119 S.Ct. 1915,
144 L.Ed.2d 184 (1999) (holding that monetary sanction
imposed pursuant to then-Fed. R. Civ. P. 37(a)(4) is not
appcalable collateral order); accord Linde v. Arab Bank,
PLC, 706 F.3d 92, 104-06 (2d Cir. 2013) (holding
discovery sanction pursuant to Fed. R. Civ. P. 37(b)
allowing jury to draw inference of misconduct is not
appealable collateral order); see also Mohawk indus., Inc.
v. Carpenter, 558 U.S. 100, 107, 130 S.Ct. 599, 175
L.Ed.2d 458 (2009) (observing that, in determining
whether interlocutory order can be appealed, court’s focus

Pweg ie hy

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 25 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

should be on “entire category to which a claim belongs”
rather than on “individualized jurisdictional inquiry”
{internal quotation marks omitted)).

The rule certainly applies to most discovery sanctions
because, as Cunningham recognized, such sanctions are
generally “inextricably intertwined with the merits of the
action”; indeed, a determination as to the propriety of
such sanctions will usually require an assessment of “the
importance of the information sought or the adequacy or
truthfulness of a response.” Cunningham v. Hamilton
County, 527 U.S. at 205, 119 8.Ct. 1915; accerd SEC v.
Smith, 710 F.3d 87, 94 (2d Cir. 2013) (stating, in holding
monetary sanction under Fed. R. Civ. P. [1 not to be
appealable collateral order, that Cunningham “Telied
heavily on the fact that review of sanctions orders could
not remain entirely separate from the merits of the
underlying litigation”). In Smith, however, this court
referenced, without addressing, the possibility that “some
types of sanctions may be immediately appealable if the
rationale underlying, the Cuntingham decision does not
apply.” 710 F.3d at 95 n.8.

That is the case with respect to the discovery sanction
here, which strikes the foreign sovereign immunity claim
that was the singular object of discovery. Neither *364 the
ordered discovery nor the ensuing sanction was in any
way informed by the merits of the underlying tort action.
Indeed, the district court found that defendants acted
properly in refusing, at this stage of the proceedings, to
respond to discovery demands relating to anything other
than the distinct issue of “whether [BNTK] qualifies as an
agency or instrumentality of a foreign state within the
meaning of 28 U.S.C. § 1603(b).” LA. 322 (internal
quotation marks omitted).

Precedent has recognized that striking a sovereign
immunity claim can be immediately appealable as a final
order, at least where, as here, a party “asserts not merely
immunity from judgment, but immunity from the burden
of having to defend the claim” at all. EAre v. New York (in
re Adirondack Ry. Corp.), 726 F.2d 60, 62 (2d Cir. 1984)
(holding that decision to strike sovereign immunity was
not final order where state claimed immunity “to insulate
it at most from a money judgment and not from the
burden of litigating the trustee’s claim” for declaratory
judgment}. In such circumstances, “appeal from final
judgment cannot repair the damage that is caused by
requiring the defendant to litigate.” Rein v. Socialist
People’s Libyan Arab Jamahiriya, 162 F.3d at 756.
Indeed, striking a claim of foreign sovereign immunity is
the functional equivalent of denying such an assertion on
its merits, and Rein held that the latter decision constitutes
an appealable collateral order. See id; cf also Microsoft

Sema eg yp LATS beh abye ana

WESTLAW Goin

chledin dt!

Corp. v. Baker, —- U.S. ——, 137 S.Ct. 1702, 1711 1.7,
— L.Ed.2d (2017) (stating that “order striking
class allegations is ‘functionally equivalent’ ” to
appealable order denying class certification and thus is
also appealable (alteration omitted)).

 

As for Cunningham's concer with piecemeal litigation,
see 527 US. at 209, 119 S.Ct. 1915, that is necessarily
outweighed here by Congress’s decision to afford foreign
states immunity from the jurisdiction—not simply the
judgments—of United States courts subject to certain
statutory exceptions noi at issue on this appeal. See 28
U.S.C. §§ 1330, 1604-1607. That conclusion is only
reinforced by the narrowness of our decision today, which
pertains only to a sanction that actually strikes a foreign
sovereign immunity claim, not to lesser or distinct
sanctions—e.g., monetary or instructional—that may
make it harder for a party that bas failed to provide
ordered jurisdictional discovery io support its immunity
claim.

“plaintiffs further argue that the collateral order docirine
affords appellate jurisdiction to review adverse foreign
sovereign immunity determinations only where
sovereignty is undisputed or favorably adjudicated, that
is, Where an acknowledged sovereign is denied immunity
under one of the statutory exceptions. The argument,
unsupported by any authority, does not persuade us
because this court has exercised appellate jurisdiction
over interlocutory denials of sovereign immunity based
solely on a finding that a party is not an agency or
instrumentality of a foreign state under the FSLA. See
Filler v. Hanvit Bank, 378 F.3d 213, 216-17 (2d Cir.
2004). Thus, we conclude that the collateral order
doctrine can apply when foreign sovereign immunity is
conclusively denied to a party who invokes it to avoid the
burden of litigation; it is not limited to foreign states
denied immunity under an FSLA exception.

Finally, plaintiffs argue that only adverse immunity
decisions turning exclusively on issues of law are
immediately appealable. See, eg, Grune v. Rodriguez,
176 F.3d 27, 32 (2d Cir. 1999) (holding that where appeal
from denial of summary judgment based on qualified
immunity does not tum on purely legal issue, but *365
instead challenges district court’s determination that
dispute of material fact existed, appellate jurisdiction wiil
not lie); United States v. Yonkers Bd. of Educ., 893 F.2d
498, 502 (2d Cir. 1990) (collecting cases adopting
Proposition that “[dJenials of motions to dismiss on
grounds of immunity ... are not appealable ... unless the
immunity defense can be decided solely as a matter of
law”). The point merits little discussion because the issue
presented on this appeal is one of law, specifically,

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 26 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

whether the district court, as a matter of law, exceeded its
discretion in striking defendants’ foreign sovereign
immunity claim as a discovery sanction. That issue is
distinct from and does not require us to decide whether
defendants are actually entitled to immunity, a question
that can present disputes of fact.

Accordingly, because (1) striking defendants’ foreign
‘sovereign immunity claim effectively denied defendants
such immunity, (2) that immunity issue is distinct from
the merits of plaintiffs’ underlying tort claims and
important to the case insofar as it informs the district
court’s jurisdiction, and (3) the issue is effectively
unreviewable on appeal to the extent defendants will be
forced to engage in the very litigation that immunity
allows a foreign sovereign to avoid, we here conclude that
we have jurisdiction under the collateral order doctrine to
review the Second Sanctions Order challenged on this
appeal.

B. Second Sanctions Order

SlRule 37 of the Federal Rules of Civil Procedure states
that “[ijf a party ... fails to obey an order to provide or
permit discovery, ... the court where the action is pending
may issue further just orders,” including, inter alia,
“directing that the matters embraced in the order or other
designated facts be taken as established for purposes of
the action, as the prevailing party claims,” and
“prohibiting the disobedient party from supporting or
opposing designated claims or defenses, or from
introducing, designated matters in evidence.” Fed. R. Civ.
P. 37(b)(2 KA), (ii)? We accord deferential review to a
district court’s imposition of Rule 37 discovery sanctions,
and we will reverse only for abuse of discretion, which
we will not identify absent an error of law, a clearly
erroneous finding of fact, or a decision that cannot be
located within the range of permissible options available
to the district court. See *366 Southern New England
Tel. Co. vy. Global NAPs Inc., 624 F.3d 123, 143 2d Cir.
2010); see alsa Chevron Corp. v. Donziger, 833 F.3d 74,
147-48 (2d Cir. 2016).

lSIfn imposing Rule 37 sanctions, as well as in reviewing a
sanctions order for abuse of discretion, courts properly
consider various factors, including “(1) the willfulness of
the non-compliant party or the reason for noncompliance;
(2) the efficacy of lesser sanctions; (3) the duration of the
period of mnoncompliance[;] and (4) whether the
non-compliant party had been warned of the
consequences of noncompliance.” Southern New England
Tel. Co. v. Global NAPs fnc., 624 F.3d at 144 (internal
quotation marks omitted); see also id (observing, that
factors are “not exclusive”). In maintaining that the

WESTLAW oO ie Lindi: Potters pls cb boii

Second Sanctions Order manifests abuse of discretion,
defendants argue generally that no jurisdictional
discovery and, therefore, no sanctions were warranted
because their submission of Belarusian Jaw established
their entitlement to foreign sovereign immunity as a
matter of law. In any event, they argue that the sanction of
striking their immunity claim exceeded the district court’s
discretion. We address each argument in tum.

L. The District Court Acted Within Its Discretion in
Ordering Jurisdictional Discovery

M1 ®tThe Constitution extends federal judicial power to all
cases “between a State, or the Citizens thereof, and
foreign states, Citizens or Subjects.” U.S. Const. art. III, §
2, cl. 1, Congress, however, has conferred such original
jurisdiction on district courts to hear civil actions against
foreign states only to the extent “the foreign state is not
entitled to immunity” under either the FSIA or an
international agreement, 28 U.S.C. § 1330(a). Because
sovereign immunity thus shields a foreign state from
litigation, this court has cautioned that, “in the FSIA
context, discovery should be ordered circumspectly and
only to verify allegations of specific facts crucial to an
immunity determination.” EA Lid v. Republic of
Argentina, 473 F.3d 463, 486 (2d Cir. 2007) (internal
quotation marks omitted), see First City, Texas—Houston,
NA. v. Rafidain Bank, 150 F.3d 172, 176 (2d Cir. 1998)
{observing that comity concems involved in ordering
foreign sovercign to produce discovery require “delicate
balancing”). A district court is “typically within its
discretion” to order jurisdictional discovery where a
plaintiff bas “made out a prima facte case for
jurisdiction.” Frontera Res. Azer. Corp. v. State Oil Co. of
the Azer. Republic, 582 F.3d 393, 401 (2d Cir. 2009)
(internal quotation marks omitted). At the same time,
however, in the FSIA context, a defendant asscriing
sovereign immunity to defeat jurisdiction has the initial
burden to “present ] a prima facie case that it is a foreign
sovereign.” Cargill int'l S.A. v. M/T Pavel Dybenke, 991
F.2d 1012, 1016 (2d Cir. 1993).

The FSIA defines a “foreign state’ to “include]| ] a
political subdivision of a foreign state or an agency or
instrumentality of a foreign state.” 28 U.S.C. § 1603(a).
An “agency or instrumentality” of a foreign state (1) is a
“separate legal person”; (2) which is an “organ” or
“oolitical subdivision” of a foreign state, or a majority of
whose shares or ownership interest is held by a foreign
state or political subdivision thereof; and (3) is neither a
citizen of a state of the United States nor created under
the laws of a third country. fd § 1603(b).

Po Lauweudiesat Meas itl

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 27 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

To carry its prima facie burden, defendants initially relied
only on plaintiffs’ original complaint, which alleged
defendants to be owned by and controlled by the *367
government of Belarus.’ Subsequently, they proffered the
Gvozdev Declaration and its attachments purportedly
showing, among other things, that (1) BNTK’s assets are
the property of Belarus, (2) BNTK’s chairman is
appointed by the Belarusian government and the number
of its employees and their salaries are set by that
government, (3) BNTK manages the Belarusian
petrochemical industry and exclusively licenses trade m
and sets prices for that country’s petroleum products, and
(4) BNTE provides regular reports of its activities to
Belarusian government agencies. Further, defendants
pointed to a United States Congressional Research
Service report referring to BNTK as a state-owned entity.
Defendants argue that these submissions did more than
satisfy their prima facie burden; they established their
entitlement to sovereign immunity as a matter of law.

In arguing otherwise, plaintiffs rely, as they did in the
district court, on their complaint’s assertion that they
purchased an equity interest in BNTK from defendants,
see supra at [5]; the Fishkin Affidavit’s challenge to
defendants’ representations of Belarusian law and
BNTK’s status thereunder, see supra at [10-11]; and on a
declaration from a reporter named Viktor Lushin,
asserting that, in October 2006 interviews, BNTK
executives told him that BNTK “was a commercial
company owned by private investors and not by the
government of Belarus,” and that media
“mischaracteriz[ations|]” of BNTK as “government
owned” had made it difficult “to solicit private
investments,” A.S.A. 71."

PlOn this record, we identify no abuse of discretion im the
district court’s decision to order limited jurisdictional
discovery as to BNTK’s “ownership and structure.” J.A.
323. While the Belarusian laws and related materials
produced by defendants, viewed most favorably to them,
support the argument that BNTK is an organ of, or an
entity majority owned by, Belarus, plaintiffs provided
adequate contrary evidence, both in the form of expert
opinion and admissions attributed to defendants’ own
agents, to give rise to a colorable factual dispute on the
“foreign state’ issue. Further, the district court’s
discovery order was appropriately circumspect in limiting
inquiry to the “specific facts” of ownership and structure
that are “crucial to an immunity determination” in this
case. EM Ltd. v. Republic of Argentina, 473 F.3d at 486
(interna! quotation marks omitted); see J.A. 322-23
(stating that plaintiffs are “not entitled to discovery
regarding any matter relevant to their claims” but only as

WESTLAW Goetin tieayicui dose pias

to “threshold issue” of “whether [BNTK] qualifies as an
agency or instrumentality of a foreign state,” nor are
plaintiffs “yet entitled to discovery” as to whether
“commercial activity exception fo sovereign immunity
applies” (emphasis in. origimal) (mternal quotation marks
omitted)).

“Defendants’ invocation of the act-of-state doctrine
warrants no different conclusion. That doctrine precludes
the courts of one state from “question[ing] the validity of
public acts ... performed by other sovereigns within their
own borders.” Republic of Austria v. Altmann, 541 U.S.
677, 700, 124 S.Ct. 2240, 159 L.Bd.2d 1 (2004), As
applied here, that doctrine may bar plaintiffs from
challenging the validity of the proffered laws. It does not,
however, preclude plaintiffs from disputing the
completeness of defendants’ legal proffer or the accuracy
of their translations and, on *368 that basis, questioning
whether the submitted provisions of Belarusian law say
what defendants maintain they say. Nor does the
act-of-state doctrine preclude inquiry into the still-opaque
operational and ownership structure of BNTK to
determine whether it is reasonably viewed as having two
components, at least one of which is a privately owned
commercial entity.

With such material factual issues raised, but not
answered, by the parties’ conflicting submissions,
defendants cannot persuasively maintain that they
established sovereign immunity as a matter of law or that
“[p)laintiffs’ discovery requests do not relate to facts that
would change the immunity determination.” Appellants’
Br. 31. Thus, their argument that the district court
exceeded its discretion in ordering any jurisdictional
discovery in this case fails on the merits.

2. The Sanctions Imposed

We now consider whether defendants’ failure to obey the
district court’s Second Discovery Order warranted
sanctions, including the particular sanction of striking
defendants’ foreign sovereign immunity defense to
subject-matter jurisdiction.

The district court issued the First Sanctions Order on
August 13, 2015, after defendants failed to meet the July
31, 2015 deadline for document discovery set in the
Second Discovery Order. The Fixst Sanctions Order
required defendants to pay $2,000 to the Clerk of Court
for every day they failed to provide the ordered discovery,
as well as $5,000 in litigation costs to plaintiffs. When
defendants persisted in resisting the Second Discovery

: sydeataccd Bea tol fo ueaysed : CAP bee 4
PUL OOH DE DSS Re ach WS ty

 

 
 

Funk v. Belneftekhim, 861 F.3d 354 (2017)

Order as well as the monetary sanction for an additional
two months, the district court concluded that the monetary
sanction was ineffective and, on October 20, 2015, issued
a Second Sanctions Order halting accrual of the monetary
sanction (though requiring defendants to pay the amounts
owing to date) and, instead, striking defendants’ foreign
sovereign immunity defense.

We identify no abuse of discretion in the district court’s
conclusion that Rule 37 sanctions, in general, were
warranted in this case. In imposing both its First and
Second Sanctions Orders, the district court specifically
found that defendants’ failure to comply with the Second
Discovery Order was “willful.” J.A, 342 (First Sanctions
Order); id at 359-60 (Second Sanctions Order).
Defendants do not chaffenge that factual findmg, which is
amply supported by the record. Thus, the first factor
identified in Southern New England Telephone Co. v.
Global NAPs inc., 624 F.3d at 144, weighs strongly in
favor of sanctions.

MUA second factor, the duration of defendants’
noncompliance, is more equivocal as the duration was not
inordinately long: slightly over a month in the case of the
First Sanctions Order and an additional two months in the
ease of the Second Sanctions Order. Cf jd at 128
(upholding default and contempt sanctions where
discovery battle had lasted more than two years). This
does not, however, mean that the factor necessarily
weighs against sanctions. We have never held that a
district court, confronted with willful defiance of its
discovery orders, must wait any particular time before
imposing a sanction. Rather, the length of defiance can
inform the propriety of a particular sanction. See, e.g.,
Agiwal v. Mid Island Morig. Corp., 555 F.3d 298, 303 (2d
Cir. 2009) (upholding dismissal sanction where failure to
produce ordered discovery persisted for six months).
Where, as here, the district court found that defendants
willfully failed to comply with a second discovery order
for a month, it did not exceed its discretion in then
imposing a coercive monetary sanction in an effort to
induce compliance, Defendants *369 themselves could
have halted the sanction on any day by complying with
the court’s order,

Instead, defendants continued willfully to violate both the
Second Discovery Order and the First Sanctions Order for
another two months. In these circumstances, a total of
three months of defiance was sufficient to allow the
district court to conclude that defendants “never intended
to comply with ... any of the Court’s discovery orders,”
LA. 359; that a monetary sanction would not induce
compliance; and that a different sanction, one aimed at
“put[ting] plaintiffs in the same position they might have

WESTLAW (0) S35 Diitices Poche fea chabip fra

ae 1 boas
PM USL Ap ed

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 28 of 66

been in had defendants complied” with the Second
Discovery Order, was warranted, id at 360; see Davai
Steel Prods. v. M/V Fakredine, 951 F.2d 1357, 1360-67
(2d Cir. 1991) (upholding sanction deeming facts
established and precluding introduction of defense
evidence where defendant’s conduct over roughly two
weeks made clear that it would not comply with court’s
production order). -

(lA third factor relevant to a sanctions decision is
waming. See Southern New England Tel. Co. y. Global
NAPs Inc., 624 F.3d at 144. As this court has recognized,
“[djue process requires that courts provide notice and an
opportunity to be heard before imposing any kind of
sanctions.” Reilly v. NatWest Mkts. Grp. Inc., 181 F.3d
253, 270 (2d Cir. 1999) (emphasis in original) (internal
quotation marks omitted). In general, such notice should
alert the party to the “particular sanction” under
consideration. SEC y. Razmilovic, 738 F.3d 14, 24 (2d
Cir. 2013) (No sanction should be imposed without
giving the disobedient party notice of the particular
sanction sought and an opportunity to be heard in
opposition to its imposition.”). Nevertheless, we have
excused the lack of sanction-specific notice in certain
circumstances. See, ¢.g., Guggenheim Capital, LLC y.
Birnbaum, 722 F.3d 444, 452-53 (2d Cir. 2013)
(upholding Rule 37(b) default-judgment sanction against
defendant who had received six sanction warnings as well
as copy of plaintiffs order to show cause for default
judgment, although no sanctions warming specifically
referenced default judgment).

in here affording defendants notice and an opportunity to
be heard on plaintiffs’ initial July 31, 2015 motion for
sanctions, the district court warmed of three possible
actions: “monetary sanctions, deeming issues admitted, or
precluding defendants from proving issues on which they
are alleged to have blocked discovery.” Order, Funk v.
Belneftekhim, No. 14-cv-376 (BMC) (E.D.NLY. July 31,
2015). In its First Sanctions Order, imposing monetary
sanctions, the district court warned that “in the event
defendants continue their non-compliance” with
discovery, still further sanctions were possible,
“including” not only the previously mentioned “orders of
preciusion,” but also “denial of the [defendants’] pending
motion [to dismiss], or a default judgment” in favor of
plaintiffs. J.A. 343.

Neither of these orders specificaily referenced striking
defendants’ foreign sovereign immunity defense to
jurisdiction. But to the extent (1) defendants had blocked
discovery on the single issue of their status as a foreign
state entitled to sovereign immunity and (2) their pending
motion to dismiss was based in part on the purported lack

CMe RE ad Wo,

 

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 29 of 66

Funk v. Belneftekhim, 864 F.3d 354 (2017)

of subject-matter jurisdiction based on foreign sovereign
immunity, there was little practical difference—for
purposes of notice—between, on the one hand, warning
defendants that (a) they could be precluded from offering
proof of their claimed foreign—state status or (b) a motion
dependent on that status could be denied, and, on the
other hand, warning them that the foreign sovereign
immunity basis for their *370 motion could be struck.
Thus, the warning factor here satisfactorily supports the
district court’s decision to impose further sanctions.

That leaves us with a single question: Did the district
court exceed its discretion in imposing the particular
sanctions identified in its Second Sanctions Order? That
question is akin, although not identical, to a fourth-factor
inquiry as to the efficacy of lesser sanctions. See Southern
New England Tel. Ca. v. Global NAPs Inc,, 624 F.3d at
144.

MITo the extent the Second Sanctions Order required
defendants to pay the monetary sanctions that had
accumulated under the First Sanctions Order as weil as a
litigation—-expense sanction imposed by that order, we
conclude that the district court acted well within its
discretion. As neither of these sanctions had induced
plaintiffs’ compliance with ordered discovery, there is no
reason to think any lesser sanction would have been more
effective. More to the point, defendants were not entitled
to be absolved of monetary sanctions willfully incurred
under the First Sanctions Order during the two months
they persisted in defying the Second Discovery Order.
Accordingly, we affirm that part of the Second Sanctions
Order requiring defendants to pay their monetary
obligations under the First Sanctions Order.

E4lWe cannot reach the same conclusion with respect to
that part of the Second Sanctions Order striking
defendants’ foreign sovereign immunity defense to
jurisdiction. In World Wide Polymers, Inc. v. Shinkong
_ Spathetic Fibers Corp., 694 F.3d 155 (2d Cir. 2012), this
court held that a sanction striking a claim for damages
based on a plaintiff's late filing of expert disclosures,
despite numerous extensions, constituted an abuse of
discretion requiring vacatur, see id. at 156-57. We
explained that “striking [plaintiff's] request for damages
reflects a harsh sanction, one akin to dismissing the action
altogether,” so that “we apply the same standards as we
would have if the district court dismissed the case
instead.” /d. at 159. That standard permits such a harsh
sanction “only in extreme circumstances” and “after
consideration of alternative, less drastic sanctions.” Id.
(internal quotation marks omitted),

The sanction imposed on defendants here is not exactly

WESTLAW (@hUNE 6 Dlichipeeecdlecis  Piea din sca

cp EE, .- . re ;
male Do ep dad Wagea bess, i.e

akin to the dismissal of a plaintiff's complaint. Still, the
harshness of the sanction is comparable in that it
effectively denied defendants a jurisdictional defense that
could have allowed them to avoid litigating plaintiffs’
case in its entirety. Indeed, the sanction here is more
troubling insofar as striking a jurisdictional challenge,
rather than rejecting it on the merits, risks a district
court’s exercise of jurisdiction where none may exist.
Such a sanction exceeds a district court’s discretion to
issue “just orders.” Fed. R. Civ. P. 37(b)(2)(A).

IAs this court has recognized, “sovereign immunity (or,
more precisely, the absence of sovereign immunity) is an
element of subject matter jurisdiction under the FSIA.”
Rein v. Socialist People’s Libyan Arab Jamahiriya, 162
F.3d at 763; see also id. (reiteratmg that foreign sovereign
immunity is “matter of direct jurisdictional moment” and
not simply “affirmative defense to suits under the FSIA”).
Rein reached this conclusion without regard to the fact
that the sovereign immunity jurisdictional limitation
derives from statute rather than the Constitution. See
generally Texas Trading & Milling Corp. v. Federal
Republic of Nigeria, 647 F.2d 300, 313 (2d Cir. 1981)
(locating “constitutional basis for the statutory exercise of
subject matter jurisdiction” under FSIA in suit brought by
US. plaintiff in *371 U.S. Const. art. II, § 2, cl. 1, which
grants federal courts diversity jurisdiction over suits
between state, or citizens thereof, and foreign states).

HlFederal courts are not empowered to confer
subject-matter jurisdiction on themselves. See Exxon
Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552,
125 S.Ct. 2611, 162 L.Ed.2d 502 (2005) (‘The district
courts of the United States, as we have said many times,
are courts of limited jurisdiction. They possess only that
power authorized by Constitution and statute.” (internal
quotation marks omitted)); see generally Steel Co. y.
Citizens for a Better Env't, 523 U.S. 83, 101, 118 S.Ct.
1003, 140 L.Ed.2d 210 (1998) (observing with reference
to both statutory and constitutional elements of
jurisdiction that for court to render decision in absence of
jurisdiction “is, by very definition, for a court to act ultra
vires”); Lyndonville Sav. Bank & Tr. Co. v. Lussier, 211
F.3d 697, 700 (2d Cir. 2000} (“It is axiomatic that federal
courts are courts of limited jurisdiction and may not
decide cases over which they lack subject matter
jurisdiction”). Thus, in Hernandez yv. Conriv Realty
Assocs., 182 F.3d 121 (2d Cir. 1999), this court held that,
in the absence of subject-matter jurisdiction, a district
court did not have the power to sanction a party’s failure
to comply with discovery and other procedural orders by
dismissing its complaint with prejudice, see id at 124.

Hernandez reached this conclusion against the

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 30 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

background of an express ruling that Article II rather
than statutory subject-matter jurisdiction was there
lacking. See fd at 123; Hernandez v. Conriv Realty
Assocs., 116 F.3d 35, 38-40 (2d Cir. 1997) (identifying
lack of both diversity and federal question jurisdiction in
earlier appeal in same case). Here, the disputed question
of subject-matter jurisdiction arises under the FSLA, and
the district court issued no merits roling. Rather, by
striking defendants’ foreign sovereign immunity claim as
a discovery sanction, the court mooted that jurisdictional
challenge. Insofar as defendants were thus denied FSIA
immunity, based not on a merits finding that they failed to
come within its scope, but as a discovery sanction, a
concer arises that the district court may have conferred
subject-matter jurisdiction on itself where it may have
been lacking. See Rein v. Socialist People’s Libyan Arab
Jamahiriya, 162 F.3d at 763 (observing that “power to
abrogate (or confer) sovereign immunity is, under the
FSIA, therefore the power to confer (or abrogate)
jurisdiction”). This exceeds a district court’s sanctioning
discretion, particularly where alternatives are available.‘

Among those altematives are (1) according an evidentiary
presumption against defendants that withheld discovery
would refute their claim that BNTK is an organ or
instrumentality of Belarus, and (2) prohibiting defendants
from offering further supporting evidence on that issue.
See *372 Fed. R. Civ. P. 37(bx2)(A)(i), (ii). Such
sanctions would have served the district court’s proper
objective to restore plaintiffs “insofar as possible” to the
position they would have been in absent defendants’
discovery defiance. J.A. 359 (internal quotation marks
omitted). For example, defendants’ failure to provide
discovery as to BNTK’s structure and ownership could
support a presumption that the withheld evidence would
have confirmed the Fishkin Affidavit’s representation that
BNTK has two components, one of which operates as a
privately owned commercial enterprise. That failure
would further support precluding defendants from
offering structure and ownership evidence to the

contrary.’

On such a record, defendants’ foreign sovereign immunity
claim might well fail. Thus, the practical difference
between an evidentiary sanction and one striking
defendants’ foreign sovereign immunity claim may
appear small. Not so, however, their jurisdictional effect.
Evidentiary sanctions could shape, even limit, the factual
record. But the district court would still have to make a
merits ruling from that record on defendants’ foreign
sovereign immunity claim. In short, it would have to
decide its jurisdiction, not assume it. Courts routinely
decide issues based on limited records when parties—for
whatever reason—are unable to locate or produce all the

evidence relevant to a point in dispute. By contrast, a
discovery sanction that strikes an FSIA claim without
Tepard to its merits risks a cout’s assumption of
jurisdiction that might be lacking.

MA UWnswrance Corp. of Ireland, Ltd. v. Compagnie des
Bauxites de Guinee, 456 U.S. 694, 102 S.Ct. 2099, 72
L.Ed.2d 492 (1982), requires no different conclusion.
There, the Supreme Court upheld a discovery sanction
that deemed established jurisdictional facts relating to
personal jurisdiction. See id at 705-06, 102 S.Ct. 2099,
The Court observed that the personal jurisdiction
requirement affords an individual right, which can be
waived. See id. at 702-04, 102 S.Ct. 2099. AE the same
time, the Court cautioned that a similar conclusion might
not apply to facts establishing subject-matter jurisdiction.
See id. at 701-02, 102 S.Ct. 2099. The Court’s focus,
however, was on Article I, which “functions as a
restriction on federal power, and contributes to the
characterization of the federal sovereign.” Id. at 702, 102
5.Ct. 2099. As earlier noted, there is no question that
Article II jurisdiction extends to actions against foreign
states. See U.S. Const. art. IU, § 2, cl. 1; Verlinden BV. v.
Cent. Bank of Nigeria, 461 U.S. 480, 493-94, 103 S.Ct.
1962, 76 L.Ed.2d 81 (1983). Such foreign sovereign
immunity timitations as ate imposed on the exercise of
such jurisdiction are created by statute and, by statute, can
be waived “either explicitly or by implication.” 28 U.S.C.
§ 1605(a)(1). Thus, we do not understand fasurance
Corp. of freland to limit a district court’s discretion in
imposing evidentiary sanctions on defendants here for
failing to produce ordered discovery relevant to their
FSIA challenge to jurisdiction.’

*373 In sum, because the sanction striking defendants’
FSLA claim raises concerns about judicial assumption of
jurisdiction, which can be avoided with lesser efficacious
sanctions shaping the evidentiary record, we conclude that
imposition of the striking sanction here exceeded the
district court’s Rule 37(b) discretion. We therefore vacate
the Second Sanctions Order only insofar as it strikes
defendants’ foreign sovereign immunity challenge to
jurisdiction.

C, Remand Challenge
Defendants argue that the identification of sanction error
in this case does not warrant remand because this court
can decide that, as a matter of law, defendants established

. their foreign sovereign immunity claim. We decline this

invitation because, like the district court, we think that the
record on appeal reveals material factual disputes as to
both the organ and ownership prongs of the foreign state

definition in 28 U.S.C. § 1603(b\2). Moreover, on

Het bopeteo cpap WAlragho [4

WESTLAW Go ligy tPoigpueg totais bake te tdkvbeg

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 31 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

remand, these issues may be recast if the district court
imposes evidentiary sanctions for defendants’ discovery
violations, or obviated by discovery and findings as to
whether defendants fall within any of the FSIA’s statutory
exceptions to sovereign immunity. See generally
Robinson v. Gav't of Malaysia, 269 F.3d 133, 141 @d
Cir. 2001) (holding that, in assessing FSIA jurisdiction,
district court should “review the allegations in the
complaint, the undisputed facts, if any, placed before it by
the parties, and—if the plaintiff comes forward with

sufficient evidence to carry its burden of production on |

this issue—resolve disputed issues of fact, with the
defendant foreign sovereign shouldering the burden of
persuasion”). The district court can decide in the first
instance whether to consider additional documents
submitted by BNTK after the filing of this appeal.

Accordingly, we remand the case for further proceedings
consistent with this opinion.

HE Conclusion
To summarize, we conclude as follows:

1. Pursuant to the collateral order doctrine, we have
appellate jurisdiction io review the Second Sanctions
Order striking defendants’ foreign sovereign immunity
claim because it conclusively determines an important
question separate from the merits, which is effectively
unreviewable on appeal from final judgment. See Coopers
& Lybrand v. Livesay, 437 U.S. at 468, 98 S.Ct. 2454,

2. Because the parties’ submissions present disputes of
material fact as to BNTK’s foreign sovereign immunity
claim, the district court acted within its discretion in
ordering jurisdictional discovery.

Footnotes

3. Having reasonably found defendants to have willfully
failed to produce ordered discovery and having
adequately wamed defendants of the serious sanctions
that could result from their persisting in that failure, the
district court acted within its discretion under Fed. R. Civ.
P. 37(b) in ordering daily monetary sanctions and
litigation costs in an initial effort to induce discovery
compliance and, when that failed, in requiring defendants
to pay the accumulated monetary sanctions in its Second
Sanctions Order.

4. Defendants’ continued discovery violations despite
monetary sanctions supported *374 the district court’s
conclusion that more severe sanctions were warranted.
The chosen sanction striking defendants’ FSIA challenge
to jurisdiction, without regard to its merits, however,
exceeded the court’s Rule 37(b) discretion because it
raised concerns about the court’s assumption of
jurisdiction that may, in fact, have been lacking. Those
concems could have been avoided by lesser efficacious
sanctions shaping the evidentiary tecord in advance of a
merits decision on the foreign sovereign immunity claim.

Accordingly, the Second Sanctions Order is AFFIRMED
in part and VACATED in part, and the case is
REMANDED for further proceedings consistent with this
opinion,

All Citations

861 F.3d 354

1 See Exec. Order No. 13,405, 71 Fed. Reg. 35,485 (June 16, 2006) (determining that sanctions were appropriate
because “actions and policies of certain members of the Govemment of Belarus and other persons to undermine
Belarus’ democratic processes or institutions, manifested most recently in the fundamentally undemocratic March 2006
elections, to commit human rights abuses related to political repression, including detentions and disappearances, and
to engage in public corruption, including by diverting or misusing Belarusian public assets or by misusing public
authority, constitute an unusual and extraordinary threat to the national security and foreign policy of the United

States").

2 The district court also identified the need for further factual development on the issue of whether defendants had been
propery served. Because defendants subsequently waived that defense, we need not discuss it further here.

3 In its entirety, Ruje 37(b)(2)(A) reads as follows:

Wf a party or a party’s officer, director, or managing agent—or a witness designated under Rule 30(b)(6) or
31(a)(4)—fails to obey an order to provide or permit discovery, including an order under Rule 26(f}, 35, or 37(a), the
court where the action is pending may issue further just orders. They may include the following:

(i) directing that the matters embraced in the order or other designated facts be taken as established for purposes

WESTLAW ©): F Clea porns ittiope ole onakab ees ida do!

: at tafe be 4
WepV g TaN 13
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 32 of 66

Funk v. Belneftekhim, 861 F.3d 354 (2017)

of the action, as the prevailing party claims;

(i) prohibiting the disobedient party from supporting or opposing designated claims or defenses, or from

introducing designated matters in evidence;

(iid) striking pleadings in whole or in part;

(iv) staying further proceedings until the order is abeyed;

(v) dismissing the action or proceeding in whole or in part;

(vi) rendering a default judgment against the disobedient party; or

(vil) treating as contempt of court the failure to obey any order except an order to submit to a physical or mental

examination.
Fed. R. Civ. P. 37(b)(2)(C) adds that “[I]nstead of or in addition to the orders above, the court must order the
disobedient party, the attomey advising that party, or both to pay the reasonable expenses, including attomey's fees,
caused by the failure, unless the faifure was substantially justified or other circumstances make an award of expenses
unjust.”

Plaintiffs’ amended complaint did not repeat this allegation.
“A.S.A.” refers to the “Appellees' Supplemental Appendix.”

In this case, we do not deal with an exercise of “hypothetical jurisdiction,” where distinctions between statutory and
constitutional jurisdiction have been recognized. See in re Arbitration Between Monegasque De Reassurances S.A.M.
v. Mak Naffogaz of Ukraine, 311 F.3d 488, 497 (2d Cir. 2002) (holding that bar on exercise of “hypothetical jurisdiction”
applies where possible lack of jurisdiction poses “constitutional question” (interna! quotation marks omitted)). Even in
the statutory context, we have assumed hypothetical junsdiction only to dismiss a clearly meritless claim, not to allow it
to go forward as the challenged striking sanction would do here. See, e.g., Guaylupo—Moya v. Gonzales, 423 F.3d 121,
132 n.10 (2d Cir. 2005); Center for Reprod. Law & Policy v. Bush, 304 F.3d 183, #95 (2d Cir. 2002); see also
Ontiz—Franco v. Holder, 782 F.3d 81, 86 (2d Cir. 2015) (stating that hypothetical jurisdiction is “prohibited in all but the
narrowest circumstances’).

These examples are intended to be illustrative, not exhaustive, of the available evidentiary sanctions.

In light of the availability of these evidentiary sanctions, we do not here decide whether a case could ever arise in
which persistent discovery violations could be found to manifest a waiver of foreign sovereign immunity sufficient to
support a court's striking the FSIA challenge to jurisdiction even over the asserting party’s objection. See generally
Cabiri v. Gov't of Malaysia, 165 F.3d 193, 201 (2d Cir. 1999) (observing that waiver of foreign sovereign immunity will
usually be implied only where state's intent to waive is unambiguous).

Insofar as plaintiffs urged us at oral argument to interpret the district court's striking of defendants’ FSIA claim as the
equivalent of it accepting plaintiffs’ opposing facts.as established and, therefore, of it resolving the immunity claim
against defendants on the merits, we are not convinced the Second Sanctions Order reasonably admits such a
reading. If that was the district court's intent, however, it can certainly clarify the point on remand. Alternatively, it can
consider anew the possibility of evidentiary sanctions and an FSIA ruling based on a record shaped by such sanctions.

 

End of Document © 2017 Thomson Reuters. No claim to original U.S. Gavernment Works.

WESTLAW (2055 6 fleispuis ies ep ch di eid aoa Scat ocagnae a Works, Hi
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 33 of 66

EXHIBIT D

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 34 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.£d.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

137 S.Ct. 1178
Supreme Court of the United States

GOODYEAR TIRE & RUBBER COMPANY,
Petitioner
v.
Leroy HAEGER, et al.

No. 15-1406.

Argued Jan. 10, 2017.

|
Decided April 18, 2017.

Synopsis

Background: Consumers brought products liability
action against tire manufacturer, alleging that its defective
tires caused their motorhome to flip over on highway.
After parties entered into settlement, the United States
District Court for the District of Arizona, Roslyn O.
Silver, Senior District Judge, 906 F.Supp.2d 938, imposed
Sanctions against manufacturer and its counsel.
Manufacturer and its counsel appealed. The Ninth Circuit
Court of Appeals, Milan D. Smith, Jr., Circuit Judge, 813
F.3d 1233, affirmed. Certtorari was granted.

Holdings: The Supreme Court, Justice Kagan, held that:

(l an order issued under a federal court’s inherent
authority to sanction a litigant for bad-faith conduct is
limited to the attorney fees the innocent party incurred
solely because of the misconduct,

[2] record did not allow finding that disclosure of heat-test
results would have led straightaway to settlement; and

|] manufacturer's failure to disclose heat-test results did

not so permeate suit as to make that misconduct a but-for
cause of every subsequent legal expense.

Reversed and remanded.

Justice Gorsuch took no part in the consideration or
decision of this case.

West Headnotes (26)

(1

(2|

13)

[4]

WESTLAW (G25 Ep fiise cio phos. bho edoape faeivetpad f 2

Federal Civil Procedure
«=Computation; items and services
compensable

An order issued under a federal court’s inherent

authority to sanction a litigant for bad-faith
conduct by ordering it to pay the other side’s |
legal fees is limited to the fees the innocent |
party incurred solely because of the misconduct, |
or put another way, to the fees that party would |
not have incurred but for the bad faith, and |
district court has broad discretion to calculate

fee awards under that standard. |

7 Cases that cite this headnote

Federal Courts
«[nherent powers

Federal courts possess certain inherent powers,
not conferred by rule or statute, to manage their
own affairs so as to achieve the orderly and
expeditious disposition of cases.

8 Cases that cite this headnote

Federal Civil Procedure
Type and Amount

Federal courts’ mherent authority to manage
their own affairs includes the ability to fashion
an appropriate sanction for conduct which
abuses the judicial process.

9 Cases that cite this headnote

Federal Civil Procedure
«=Computation; items and services
compensable
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 35 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

{5]

[6]

7]

WESTLAW Gb fv ie Plesere Sodibey ss ese tigi dep cy ab bE

One permissible sanction under 2 federal court’s
inherent power to manage its own affairs is an
assessment of attorney fees, that is, an order
instructing a party that has acted in bad faith to
reimburse legal fees and costs incurred by the
other side.

5 Cases that cite this headnote

Federal Civil Procedure 81

«=Monetary Sanctions

A sanctions order under a federal court’s
inherent power to manage its own affairs, when
imposed pursuant to civil procedures, must be
compensatory rather than punitive in nature.

5 Cases that cite this headnote

Federal Civil Procedure
w=Computation; items and services
compensable

An attomey fees award as sanctions under a
federal court’s inherent power to manage its
own affairs may go no further than to redress the
wronged party for losses sustained; it may not
impose an additional amount as punishment for
the sanctioned party’s misbehavior. ca

3 Cases that cite this headnote

Federal Civil Procedure
«Computation; items and services
compensable

Federal Civil Procedure
«Proceedings

Federal Civil Procedure
w=Evidence

When a federal court, upon entering an attorney
fees award under its inherent power to manage {10}
its own affairs, also levels a separate penalty as
punishment for the sanctioned party’s

misbehavior, it needs to provide procedural
guarantees applicable in criminal cases, such as
a “beyond a reasonable doubt” standard of
proof, and when those criminal-type protections
are missing, a court’s shifting of fees is limited
to rembursing the victim.

1 Cases that cite this headnote

Federal Civil Procedure
=Computation; items and services
compensable

A federal court’s sanction of a litigant for
bad-faith conduct counts as compensatory, as
required for the award to be made under the
court’s inherent authority, only if it is calibrated
to the damages caused by the bad-faith acts on
which it is based, and a fee award is so
calibrated if it covers the legal bills that the
litigation abuse occasioned, but if an award
extends further than that, to fees that would have
been incurred without the misconduct, then it
crosses the boundary from compensation to
punishment.

3 Cases that cite this headnote

Federal Civil Procedure
«=Computation; items and services
compensable

A federal court, when using its inherent
sanctioning authority and civil procedures to
impose sanctions on a litigant for bad-faith
conduct, must establish a causal link between
the litigant’s misbehavior and legal fees paid by.
the opposing party.

7 Cases that cite this headnote

Federal Civil Procedure
«Inherent authority
Federal Civil Procedure

weeny ek UV tee
Priced Chey :

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 36 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
497 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

{11}

[12|

[13]

«=Reasonableness or bad faith in general;
objective or subjective standard

The undelegated inherent powers of a federal
court to sanction a litigant for bad-faith conduct
should be exercised with especial restraint and
discretion.

| Cases that cite this headnote

[14]

Federal Civil Procedure -
«=Computation; items and services
compensable

The causal connection required for the
imposition of sanctions on a litigant for
bad-faith conduct by a federal court pursuant to
its inherent powers is properly framed as a
but-for test: the complaining party may recover
only the portion of his fees that he would not
have paid but for the misconduct.

Cases that cite this headnote

Federal Civil Procedure 135]
v=Failure to respond; sanctions

When the cost would have been incurred in the
absence of the discovery violation, then, in
imposing sanctions on a litigant under its
inherent authority, a federal court, possessing
only the power to compensate for harm the
misconduct has caused, must leave it alone and
not award the cost.

Cases that cite this headnote

its]

Federal Civil Procedure
«=-Computation; items and services
compensable

The but-for causation standard applicable to an
award of sanctions against a litigant for
bad-fatth conduct pursuant to a federal court’s

WESTLAW (8) tlie fhidigaage cioclhra eth tee cghohpar dé!

inherent powers generally demands that a
district court assess and allocate specific
litigation expenses, yet still allows it to exercise
discretion and judgment.

Cases that cite this headnote

Federal Civil Procedure
«Computation; items and services
compensable

A federal court’s fundamental job in deciding
whether to award sanctions against a litigant for
bad-faith conduct is to determine whether a
given legal fee would or would not have been
incurred in the absence of the sanctioned
conduct; the award is then the sum total of the
fees that, except for the misbehavior, would not
have accrued, but trial courts undertaking that
task need not, and indeed should not, become
preen-eyeshade accountants.

1 Cases that cite this headnote

Federal Civil Procedure
w-Computation; items and services
compensable

The essential goal in a federal court shifting fees
as a sanction under its inherent authority is to do
rough justice, not to achieve auditing perfection.

2 Cases that cite this headnote

Federal Civil Procedure
«=Computation; items and services
compensable

In deciding whether to award sanctions against a
litigant for bad-faith conduct under its inherent
powers, a district court may take into account its
overall sense of a suit, and may use estimates in
calculating and allocating an attorney’s time.

 

 
Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

[t7]

[18]

{19]

WESTLAW (82°01 Lier ets ters Marchi tect

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 37 of 66

1 Cases that cite this headnote

Federal Civil Procedure
«Computation; items and services
compensable

Federal Courts

w= Sanctions

In deciding whether to award sanctions against a
litigant for bad-faith conduct under its inherent
powers, a district court may decide that all or a
set percentage of a particular category of
expenses were incurred solely because of a
litigant’s bad-faith conduct, and such judgments,
in fight of the trial court's superior
understanding of the litigation, are entitled to
substantial deference on appeal.

Cases that cite this headnote

Federal] Civil Procedure
«=Computation; items and services
compensable

In exceptional cases, the but-for standard for
deciding whether a district court may award
sanctions against a litigant for bad-faith conduct
under its inherent powers permits 2 trial court to
shift all of a party’s fees, from either the start or
some midpoint of a suit, in one fell swoop.

Cases that cite this headnote

Federal Civil Procedure
«Computation; items and services
compensable

If a plaintiff initiates a case in complete bad
faith, so that every cost of defense is attributable
only to sanctioned behavior, a district court, in
awarding sanctions against a litigant for
bad-faith conduct pursuant to its inherent
powers, may make a blanket award.

[20]

[24]

[22]

1 Cases that cite this headnote

Federal Civil Procedure
«=Computation; items and services
compensable

If @ district court, in awarding sanctions against
a litigant for bad-faith conduct pursuant to its
inherent powers, finds that a lawsuit, absent
litigation misconduct, would have settled at a
specific time, then the court may grant all fees
incurred from that moment on.

Cases that cite this headnote

Federal Civil Procedure
«=Computation; items and services
compensable

District court applied wrong standard in
awarding sanctions under its inherent powers
against tire manufacturer in products liability
action for bad-faith conduct, when it specifically
disclaimed the “usual” need to find a “causal
link” between misconduct and. fees when the
sanctioned party’s behavior “r[ose] to a truly
egregious level,” and thought that in such
situation tt could award “all” fees, including
those that would have been incurred in absence
of misconduct.

Cases that cite this headnote

Federal Courts
«Determination and Disposition of Cause

Court of appeals applied wrong standard in
affirming award by district court of sanctions
under its inherent powers against tire
manufacturer in products liability action for
bad-faith conduct, when court of appeals
imposed temporal limitation, not causal one, by
granting all attorney fees incurred “during the
time” when manufacturer was acting in bad

. boue ade .
OP ypbind ih Ma eT ot “

 

 
Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017}
197 LEd.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

[23]

[24]

[25]

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 38 of 66

faith.

Cases that cite this headnote

Federal Civil Procedure
«*Computation; items and services
compensable

A federal court awarding sanctions against a
litigant for bad-faith conduct under its inherent
powers must determine which fees were
incurred because of, and solely because of, the
misconduct at issue, however serious, or
concurrent with a lawyer’s work, it might have
been. ;

7 Cases that cite this headnote

Federal Civil Procedure
«Payment of expenses

Tire manufacturer’s failure to disclose heat-test
results during discovery in products liability
action did not support $2.7 million award of
attorney fees to consumers as sanction under
district court’s inherent powers, on ground that
disclosure of the results would have led
straightaway to settlement; test results did not
deprive manufacturer of colorable defenses, in
that manufacturer stili could have argued that
tire, which had endured more than 40,000 miles
of wear and tear, failed because it struck road
debris, and, in another case, manufacturer
produced the very test results at issue here, yet
still elected to go to trial.

Cases that cite this headnote

Federal Civil Procedure
«Payment of expenses

Tire manufacturer’s failure to disclose heat-test
results did not so permeate consumers’ products
liability lawsuit as to make that misconduct a

but-for cause of every subsequent legal expense,
as would be required to support district court’s
award, under its inherent powers, of sanction of
attomey fees totalmg $2.7 million, and, at a
Tninimum, sanction order could not force
manufacturer to reimburse $700,000 of fees that
consumers incurred in litigating against other
defendants and proving their own medical
damages, since such fees had nothing to do with
manufacturer’s discovery decisions.

1 Cases that cite this headnote

[26] Federal Courts
«=Particular cases

Upon determining that, at minimum, $700,000
of the $2.7 million award of attorney fees as
sanctions, under district court's inherent powers,
to consumers in products liability action against
‘tire manufacturer, was inappropriate, Supreme
Court, rather than remanding so that district
court could reconsider from scratch which fees
to shift, would remand for consideration whether
manufacturer waived any ability to challenge $2
million award by stating that only about
$700,000 of fees sought would have been
incurred regardless of manufacturer’s behavior,
since court of appeals had not previously
addressed that issue, and Supreme Court would
decline to decide it in the first instance.

Cases that cite this headnote

*1191 Syllabus’
Respondents Leroy, Donna, Barry, and Suzanne Haeger
sued petitioner Goodyear Tire & Rubber Company,
alleging that the failure of a Goodyear G159 tire caused
the family’s motorhome to swerve off the road and flip
over. After several years of contentious discovery,
marked by Goodyear’s slow response to repeated requests
for internal G159 test results, the parties settled the case.
Some months later, the Haegers’ lawyer learned that, in
another lawsuit involving the G159, Goodyear had
disclosed test results indicating *1182 that the tire got
unusually hot at highway speeds. In subsequent
correspondence, Goodyear conceded withholding the

WESTLAW frie fideo id ube Me cialiip opndaysb td 1

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 39 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017}
197 L.Ed.2d 585, 85 USLW 4197, 17 Cat. Daily Op. Serv. 3665...

information from the Haegers, even though they had
requested all testing data. The Haegers then sought
sanctions for discovery fraud, urging that Goodyear’s
misconduct entitled them to attorney’s fees and costs
expended in the litigation.

The District Court found that Goodyear had engaged in an
extended course of misconduct. Exercising its inherent
power to sanction bad-faith behavior, the court awarded
the Haegers $2.7 million—the entire sum they had spent
in legal fees and costs since the moment, early in the
litigation, when Goodyear made its first dishonest
discovery response. The court said that in the usual case,
sanctions ordered pursuant to a court’s inherent power to
sanction litigation misconduct must be limited to the
amount of legal fees caused by that misconduct. But it
determined that in cases of particularly egregious
behavior, a court can award a party all of the attorney’s
fees incurred in a case, without any need to find a “causal
link between [the expenses and] the sanctionable
conduct.” 906 F.Supp.2d 938, 975. As further support for
its award, the District Court concluded that full and timely
disclosure of the test results would likely have led
Goodyear to settle the case much earlier. Acknowledging
that the Ninth Circuit might require a link between the
misconduct and the harm caused, however, the court also
made a contingent award of $2 million. That smailer
amount, designed to take effect if the Ninth Circuit
reversed the larger award, deducted $700,000 in fees the
Haegers incurred in developing claims against other
defendants and proving their own medical damages. The
Ninth Circuit affirmed the full $2.7 million award,
concluding that the District Court had properly awarded
the Haegers all the fees they incurred during the time
when Goodyear was acting in bad faith.

Held : When a federal court exercises its mherent
authority to sanction bad-faith conduct by ordering a
litigant to pay the other side’s legal fees, the award is
limited to the fees the innocent party incurred solely
because of the misconduct—or put another way, to the
fees that party would not have incurred but for the bad
faith. Pp. 1185 - 1190.

(a) Federal courts possess certain inherent powers,
including “the ability to fashion an appropriate sanction
for conduct which abuses the judicial process.” Chambers
v, NASCO, Inc., 501 ULS. 32, 44-45, IIL S.Ct. 2123, 115
L.Ed.2d 27. One permissible sanction is an assessment of
attorney’s fees against a party that acts in bad faith. Such
a sanction must be compensatory, rather than punitive,
when imposed pursuant to civil procedures. See Aine
Workers v. Bagwell, 512 U.S. 821, 826-830, 114 S.Ct
2552, 129 L.Ed.2d 642. A sanction counts as

WESTLAW (220087 Cleese ried Dig help boo nist fF

compensatory only if it is “calibrate[d] to [the] damages
caused by” the bad-faith acts on which it is based. /d., at
834, 114 S.Ct. 2552. Hence the need for a court to
establish a causal ink between the litigant’s misbehavior
and legal fees paid by the opposing party. That kind of
causal connection is appropriately framed as a but-for
test, meaning a court may award only those fees that the
innocent party would not have incurred in the absence of
litigation misconduct. That standard generally demands
that a disirict court assess and allocate specific litigation
expenses—yet still allows it to exercise discretion and
judgment. Fox v. Vice, 563 U.S. 826, 836, 131 8.Ct. 2205,
180 L.Ed.2d 45. And in exceptional cases, that standard
allows a court to avoid segregating individual expense
items by shifting all of a party’s fees, from either the start
or some midpoint of a suit. Pp. 1185 — 1188.

*1183 (b) Here, the parties largely agree about the
pertinent law but dispute what it means for this case.
Goodyear contends that it requires throwing out the fee
award and instructing the trial court to consider the matter
anew. The Haegers maintain, to the contrary, that the
award can siand because both courts below articulated
and applied the appropriate but-for causation standard, or,
even if they did not, the fee award in fact passes a but-for
test.

The Haegers’ defense of the lower courts’ reasoning is a
non-siarter: Neither court used the correct legal standard.
The District Court specifically disclaimed the need for a
causal link on the ground that this was a “truly egregious”
case. 906 F.Supp.2d, at 975. And the Ninth Circuit found
that the trial court could grant all attorney’s fees incurred
“during the time when [Goodyear was] acting in bad
faith,” 813 F.3d 1233, 1249—a temporal, not causal,
limitation. A sanctioning court must determine which fees
were incurred because of, and solely because of, the
misconduct at issue, and no such finding lies behind the
$2.7 million award made and affirmed below. Nor is this
Court inclined to fill in the gap, as the Haegers urge. As
an initial matter, the Haegers have not shown that this
litigation would have settled as soon as Goodyear
divulged the heat-test results (a showing that would
justify an all-fees award from the moment Goodyear was
supposed to disclose). Further, they cannot demonstrate
that Goodyear’s non-disclosure so permeated the suit as to
make that misconduct a but-for cause of every subsequent
legal expense, totaling the full $2.7 million.

Although the District Court considered causation in
arriving at its back-up award of $2 million, it is unclear
whether its understanding of that requirement corresponds
to the appropriate standard—an uncertainty pointing
toward throwing out the fee award and instructing the trial

Cooke being Wire {a

 

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 40 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3865...

court to consider the matter anew. However, the Haegers
contend that Goodyear has waived any ability to
challenge the contingent award since the $2 million sum
reflects Goodyear’s own submission that only about
$700,000 of the fees sought would have been incurred
regardless of the company’s behavior. The Court of
Appeals did not address that issue, and this Court declines
to decide it in the first instance. The possibility of waiver
should therefore be the initial order of business on
remand. Pp. 1188 — 1190.

813 F.3d 1233, reversed and remanded.

KAGAN, J., delivered the opinion of the Court, in which
all other Members joined, except GORSUCH, J., who
took no part in the consideration or decision of the case.

Atiorneys and Law Firms
Pierre H. Bergeron, for petitioner.
John J. Egbert, Phoenix, AZ, for respondents.

Pierre H. Bergeron, Gonzalo C. Martinez, Lauren S.
Kuley, Colter L. Pauison, Squire Patton Boggs (US) LLP,
Washington, DC, for petitioner.

John J. Egbert, Jennings, Strouss & Salmon, P.L.C.,
Phoenix, AZ, David L. Kurtz, The Kurtz Law Firm,
Scottsdale, AZ, for respondents.

Opinion

Justice KAGAN delivered the opinion of the Court.

[4 In this case, we consider a federal court’s inherent
authority to sanction a *1184 litigant for bad-faith
conduct by ordering it to pay the other side’s legal fees.
We hold that such an order is limited to the fees the
innocent party incurred solely because of the
misconduci—or put another way, to the fees that party
would not have incurred but for the bad faith. A district
court has broad discretion to calculate fee awards under
that standard. But because the court here pranted legal
fees beyond those resultmge from the litigation
misconduct, its award cannot stand.

I

Respondents Leroy, Donna, Barry, and Suzanne Haeger

sued the Goodyear Tire & Rubber Company (among other

WESTLAW wii?

nt : a Peeves Td ste tee eine pete
Phe yi wpe gles deep aaa ce pp gee VEAP on

defendants) after the family’s motorhome swerved off the
road and flipped over.' The Haegers alleged that the
failure of a Goodyear G159 tire on the vebicle caused the
accident: Their theory was that the tire was not designed
to withstand the level of heat it generated when used on a
motorhome at highway speeds. Discovery in the case
lasted several years—and itself generated considerable
heat. The Haegers repeatedly asked Goodyear to turn over
internal test results for the G159, but the company’s
responses were both slow in coming and unrevealing in
content. After making the District Court referee some of
their more contentious discovery battles, the parties
finally setiled the case (for a still-undisclosed sum) on the
eve of trial.

Some months later, the Haegers’ lawyer learned from a
newspaper article that, in another lawsuit involving the
G159, Goodyear had disclosed a set of test results he had
never seen. That data imdicated that the G159 pot
unusually hot at speeds of between 55 and 65 miles per
hour. In ensuing correspondence, Goodyear conceded
withholding the information from the Haegers even
though they had requested (both early and often) “all
testing data” related to the G159. Record in No.
2:05—cv-2046 (D Artz.), Doc. 938, p. 8; see id, Doc.
938-1, at 24, 36; id, Doc. 1044~2, at 25 (filed under
seal). The Haegers accordingly sought sanctions for
discovery fraud, claiming that “Goodyear knowingly
concealed crucial ‘internal heat test’ records related to the
[G159’s] defective design.” Id, Doc. 938, at 1. That
conduct, the Haegers urged, entitled them to attorney’s
fees and costs expended in the litigation. See id, at 14.

The District Court agreed to make such an award in the
exercise of its inherent power to sanction litigation
misconduct’ The court’s assessment of Goodyear’s
actions was harsh (and is not contested here). Goodyear,
the court found, had engaged in a “years-long course” of
bad-fath behavior, 906 F.Supp.2d 938, 972
(D.Ariz.2012). By withholding the G159’s test results at
every tum, the company and its lawyers had made
“repeated and deliberate attempts to frustrate the
resolution of this case on the merits.” Jd, at 971. But
because the case had already settled, the court had limited
options. It could not take the measure it most wished: an
“entry of default judgment” against Goodyear. *1185 /d.,
at 972. All it could do for the Haepers was to order
Goodyear to reimburse them for attorney’s fees and costs
paid during the suit.

But that award, in the District Court’s view, could be
comprehensive, covering both expenses that could be
causally tied to Goodyear’s misconduct and those that
could not. The court calculated that the Haegers had spent

beget payee dad bey
Mob pam Umea boss
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 41 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

$2.7 million in legal fees and costs since the moment,
early in the litigation, when Goodyear made its first
dishonest discovery response. And the court awarded the
Haegers that entire sum. In the “usual[ ]” case, the court
reasoned, “sanctions under a [c]ourt’s inherent power
must be limited to the amount [of legal fees} caused by
the misconduct.” Jd, at 974-975 (emphasis deleted). But
this case was pot the usual one: Here, “the sanctionable
conduct r[ose] to a truly egregious level” /d., at 975. And
when a litigant behaves that badty, the court opined, “ail
of the attorneys’ fees incurred in the case [can] be
awarded,” without any need to find a “‘causal link between
[those expenses and] the sanctionable conduct.” /bid As
further support for its decision, the court considered the
chances that full and timely disclosure of the test results
would have affected Goodyear’s settlement calculus.
“While there is some uncertainty,” the court stated, “the
case more likely than not would have settled much
earlier.” /d., at 972.

Perhaps sensing thin ice, the District Court also made a
“contingent award” in the event that the Court of Appeals
reversed its preferred one. App. to Pet. for Cert. 180a
Here, the District Court recognized the possibility that a
“linkage between [Goodyear’s] misconduct and [the
Haegers’] harm is required.” Ibid If 50, the court stated,
its fee award should be reduced to $2 million. The
deduction of $700,000, which was based on estimates
Goodyear offered, represented fees that the Haegers
incurred in developing claims against other defendants
and proving their own medical damages. See App. 69.

A divided Ninth Circuit pane! affirmed the full $2.7
million award. According to the majority, the District
Court acted properly in “award[ing] the amount [it]
reasonably believed” the Haegers expended in attorney’s
fees and costs “during the time when [Goodyear was]
acting in bad faith.” 813 F.3d 1233, 1250 (2016). Or
repeated m just slightly different words: The District
Court “did not abuse its discretion” in “award[ing] the
Haegers all their attomeys’ fees and costs in prosecuting,
the action once [Goodyear] began flouting [its] discovery
obligations.” fd, at 1249. Judge Watford disagreed. He
would have demanded a “causal link between Goodyecar’s
misconduct and the fees awarded.” /d, at 1255
(dissenting opinion). The only part of the District Court’s
opinion that might support such a connection, Judge
Watford noted, was its hypothesis that disclosure of the
test results would have produced an earlier settlement,
and thus obviated the need for further legal expenses. But
Judge Watford thought that theory unpersuasive: Because
Goodyear would still have had plausible defenses to the
Haegers’ suit, “[ilt’s anyone’s guess how the litigation
would have proceeded” had timely disclosure occurred.

WESTLAW (Of Le ibe ngieag bactueay Mr cbelg he cavtons

Ibid. Accordingly, Judge Watford would have reversed
the District Court for awarding fees beyond those
“sustamed ay a result of Goodyear’s misconduct.” /d., at
1256,

The Court of Appeals’ decision created a split of
authority: Other Circuits have insisted on limiting
sanctions like this one to fees or costs that are causally
related to a *1186 htigant’s misconduct.’ We therefore
granted certiorari. 579 U.S, —— (2016).

It

1 (31 41 Federal courts possess certain “inherent powers,”
not conferred by rule or statute, “to manage their own
affairs so as to achieve the orderly and expeditious
disposition of cases.” Link v. Wabash R. Ca.,-370 U.S.
626, 630-631, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962). That
authority includes “the ability to fashion an appropriate
sanction for conduct which abuses the judicial process.”
Chambers vy. NASCO, Inc., 301 U.S. 32, 44-45, 111 S.Ct.
2123, 115 L.Ed2d 27 (1991), And one permissible
sanction is an “assessment of attorney’s fees”’—an order,
like the one issued here, instructing a party that has acted
in bad faith to reimburse legal fees and costs incurred by
the other side. fad, at 45, 111 S.Ct. 2123,

IS} 14 1t This Court has made clear that such a sanction,
when imposed pursuant to civil procedures, must be
compensatory rather than punitive in nature. See Mine
Workers v. Bagwell, 512 U.S. 821, 826-830, 114 S.Ct.
2552, 129 LEd2d 642 (1994) (distinguishing
compensatory from punitive sanctions and specifying the
procedures needed to impose each kind).' In other words,
the fee award may go no further than to redress the
wronged party “for losses sustained”; it may not impose
an additional amount as punishment for the sanctioned
party’s misbehavior. /@., at 829, 114 S.Ct. 2552 (quoting
United States vy. Mine Workers, 330 U.S. 258, 304, 67
S.Ct. 677, 91 L.Ed. 884 (1947)). To level that kind of
separate penalty, a court would need to provide
procedural guarantees applicable in criminal cases, such
as a “beyond a reasonable doubt” standard of proof. See
id, at 826, 852-834, 838-839, 114 S.Ct. 2552. When (as
in this case) those criminal-type protections are missing, a
court's shifting of fees is limited to reimbursing the
victim.

1) 91 19! That means, pretty much by definition, that the
court can shift only those attommey’s fees incurred because
of the misconduct at issue. Compensation for a wrong,
after all, tracks the joss resulting from that wrong. So as

Mapa LE WG yh,
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 42 of 66 —

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

we have previously noted, a sanction counts as
compensatory only if it is “calibrate[d] to [the] damages
caused by” the bad-faith acts on which it is based. /d., at
834, 114 S.Ct. 2552. A fee award is so calibrated if it
covers the legal bills that the litigation abuse occasioned.
But if an award extends further than thaft—to fees that
would have been incurred without the misconduct-_then
it crosses the boundary from compensation to punishment.
Hence the need for a court, when using its inherent
sanctioning authority (and civil procedures), to establish a
causal link—-between the litigant’s misbehavior and legal

fees paid by the opposing party.’

*1187 !') 27] That kind of causal connection, as this Court
explained in another attomey’s fees case, is appropriately
framed as a but-for test: The complaining party (here, the
Haegers) may recover “only the portion of his fees that he
would not have paid but for” the misconduct. Fox v. Vice,
563 U.S. 826, 836, 131 S.Ct. 2205, 180 L.Ed.2d 45
(2011); see Paroline v. United States, 572 U.S. ;
, 134 S.Ct. 1710, 1722, 188 L.Ed.2d 714 (2014)
(“The traditional way to prove that one event was a
factual cause of another is to show that the latter would
not have occurred ‘but for’ the former’). In Fox, a
prevailing defendant sought reimbursement under a
fee-shifting statute for legal expenses incurred in
defending against several frivolous claims. See 563 U.S.,
at 830, 131 S.Ct. 2205; 42 U.S.C. § 1988. The trial court
granted fees for all legal work relating to those
claims—tregardless of whether the same work would have
been done (for example, the same depositions taken) to
contest the non-frivolous claims in the suit. We made
clear that was wrong. When a “defendant would have
incurred [an] expense in any event[,] he has suffered no
incremental harm from the frivolous claim,” and so the
court lacks a basis for shifting the expense. Fox, 563 U.S.,
at 836, 131 S.Ct. 2205. Substitute “discovery abuse” for
“frivolous claim” in that sentence, and the same thing
goes in this case. Or otherwise said (and again borrowing
from Fox ), when “the cost[ ] would have been incurred in
the absence of” the discovery violation, then the court
(possessing only the power to compensate for harm the
misconduct has caused) must leave it alone. /d., at 838,
131 S.Ct. 2205,

 

 

#3] (14) [151 16) 871 ‘This but-for causation standard generally
demands that a district court assess and allocate specific
litigation expenses—-yet still allows it to exercise
discretion and judgment. The court’s fundamental job is
to determine whether a given legal fee—say, for taking a
deposition or drafting a motion—would or would not
have been incurred in the absence of the sanctioned
conduct. The award is then the sum total of the fees that,
except for the misbehavior, would not have accrued. See

WESTLAW (89 fbb Uf lip aise nee eetthctyy Pitaachodies tia.

id, at 837-838, 131 S.Ct. 2205 (providing illustrative
examples). But as we stressed in Fax, tial courts
undertaking that task “need not, and indeed should not,
become preen-ceyeshade accountants” (or whatever the
contemporary equivalent is). /d, at 838, 131 S.Ct. 2205,
“The essential goal” in shifting fees is “to do rough
justice, not to achieve auditing perfection.” Jbid.
Accordingly, a district court “may take into account [its]
overall sense of a suit, and may use estimates in
calculating and allocating an attorney’s time.” /6fd. The
cout may decide, for example, that all (or a set
percentage) of a particular category of expenses—say, for
expert discovery—were incurred solely because of a
litigant’s bad-faith conduct. And such judgments, in light
of the trial court’s “superior understanding of the
litigation,” are entitled to substantial deference on appeal.
Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S.Ct. 1933,
76 L.Ed.2d 40 (1983).

U5} 191 Pl Tn exceptional cases, the but-for standard even
pemnits a trial court to shift all of a party’s fees, from
either the start or some midpoint of a suit, in one fell
swoop. Chambers v. NASCO offers one illustration.
There, we approved such an *1188 award because
literally everything the defendant did—“his entire course
of conduct” throughout, and indeed preceding, the
litization—was “part of a sordid scheme” to defeat a valid
claim. 501 U.S., at 51, 57, 111 S.Ct. 2123 (orackets
omitted). Thus, the district court could reasonably
conclude that all legal expenses in the suit “were caused
. solely by [his] fraudulent and brazenly unethical
efforts.” Jd, at 58, 111 S.Ct. 2123. Or to flip the example:
If a plaintiff initiates a case in complete bad faith, so that
every cost of defense is attributable only to sanctioned
behavior, the court may again make a blanket award. And
similarly, if a court finds that a lawsuit, absent litigation
misconduct, would have settled at a specific time—for
example, when a party was legally required to disclose
evidence fatal to its position—then the court may grant all
fees incurred from that moment on. In each of those
scenarios, a court escapes the grind of segregating
individual expense items (a deposition here, a motion
there}—or even categories of such items (again, like
expert discovery}—but only because all fees in the
litigation, or a phase of it, meet the applicable test: They
would not have been incurred except for the misconduct.

Wl

It is an oddity of this case that both sides agree with just
about everything said in the last six paragraphs about the
pertinent law. Do legal fees awarded under a court’s

eC er ee er a) }
OMe UM af

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 43 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

inherent sanctioning authority have to be compensatory
rather than punitive when civil litigation procedures are
used? The Haegers and Goodyear alike say yes, Does that
mean the fees awarded must be causaily related to the
sanctioned party’s misconduct? A joint yes on that too.
More specifically, does the appropriate causal test limit
the fees, a la Fox, to those that would not have been
incurred but for the bad faith? No argument there either.
And in an exceptional case, such as Chambers, could that
test produce an award extending as far as all of the
wronged party’s legal fees? Once again, agreement (if
with differing degrees of enthusiasm). See Brief for
Petitioner 17, 23-24, 31; Brief for Respondents 17-18,
22-23; Tr. of Oral Arg. 34-35, 46-47.

All the parties really argue about here is what that law
means for this case. Goodyear contends that it requires
throwing out the trial court’s fee award and instructing the
court to consider the matter anew. The Haegers maintain,
to the contrary, that the award can stand. They initially
contend—pointing to a couple of passages from the Ninth
Circuit’s opinion—that both courts below articulated and
applied the very but-for causation standard we have laid
out. See Brief for Respondents 17-18 (highlighting the
Ninth Circuit’s statements that Goodyear’s “bad faith
conduct caused significant harm” and that the District
Court “determine[d] the appropriate amount of fees to
award as sanctions to compensate the [Haegers] for the
damages they suffered as a result of [Goodyear’s] bad
faith”). And even if we reject that view, the Haegers
continue, we may uphold the fee award on the ground that
it in fact passes a but-for test. That standard is satisfied
(so they say) for either of two reasons. First, because the
case would have settled as soon as Goodyear disclosed
the requested heat-test results, thus putting an end to the
Haegers’ legal bills. Or second, because (settlement
prospects aside) the withholding of that data so infected
the lawsuit as to account for each and every expense the
Haegers subsequently incurred. See id, at 14-15, 22, 26.

4] 221 131 The Haegers’ defense of the lower courts’
reasoning is a non-starter: Neither of them used the
correct legal standard. As earlier recounted, the District
*1189 Court specifically disclaimed the “usual [ }” need
to find a “causal link” between misconduct and fees when
the sanctioned party’s behavior was bad enough—in the
court’s words, when it “r [ose] to a truly egregious level.”
906 F.Supp.2d, at 975 {emphasis deleted); see supra, at
1185. In such circumstances, the court thought, it could
award “all” fees, including those that would have been
incurred in the absence of the misconduct. 906 F.Supp.2d,
at 975. And the court confirmed that approach even while
conceding that it might be wrong: By issuing a
“contingent award” of $2 million, meant to go into effect

WESTLAW iG) eibiv Gliuii ua: bisttiogs pd hae oeuhdipabidt.

if the Ninth Circuit demanded a causal “linkage between
the misconduct and harm,” the District Court made clear
that its primary, $2.7 million award was not so confined.
App. to Pet, for Cert. 180a; see supra, at 1185. Still, the
Court of Appeals left the larger sanction in place, because
it too mistook what findings were needed to support that
award. In the Ninth Circuit’s view, the trial court could
grant all attorney’s fees incurred “during the time when
[Goodyear was] acting in bad faith.” 813 F.3d, at 1250
{emphasis added); see ic, at 1249 (permitting an award of
fees incurred “once [Goodyear] began flouting [its]
discovery obligations” (emphasis added)); supra, at 1185.
But that is a temporal limitation, not a causal one; and,
like the District Court’s “egregiousness” requirement, it is
wide of the mark. A sanctioning court must determine
which fees were incurred because of, and solely because
of, the misconduct at issue (however serious, or
concurrent with a lawyer’s work, it might have been). No
such finding lies behind the $2.7 million award made and
affirmed below. ,

41 Nor are we terppted to fill in that gap, as the Haegers
have tvited us to do. As an initial matter, the Haegers
have not shown that this litigation would have settled as
soon as Goodyear divulged the heat-test results (thus
justifying an all-fees award from the moment it was
supposed to disclose, see supra, at 1187 — 1188). Even the
District Court did not go quite that far: In attempting to
buttress its comprehensive award, it said only (and after
expressing “some uncertainty”) that the suit probably
would have settled “much earlier.” 906 F.Supp.2d, at 972.
And that more limited finding is itself subject to grave
doubt, even taking into account the deference owed to the
trial court. As Judge Watford reasoned, the test results,
although favorable to the Haegers’ version of events, did
not deprive Goodyear of colorable defenses. In particular,
Goodyear still could have argued, as it had from the
beginning, that “the Haegers’ own tire, which had
endured more than 40,000 miles of wear and tear, failed
because it struck road debris.” 813 F.3d, at 1256
(dissenting opinion). And indeed, that is pretty much the
course Goodyear took in another suit alleging that the
G159 caused a motorhome accident. See Schalmo v.
Goodyear, No. 51-2006-CA-2064_-W5S (Fla. Cir. Ct., 6th
Cir., Pasco County). In that case (as Judge Watford again
observed), Goodyear produced the very test results at
issue here, yet still elected to go to trial. See 813 F.3d, at
1256, So we do not think the record allows a finding, as
would support the $2.7 million award, that disclosure of
the heat-test results would have led straightaway to a
settlement.

P51 Further, the Haegers cannot demonstrate that
Goodyear’s non-disclosure so permeated the suit as to

Papotetypaa key dh ybhcag hey iil

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 44 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
197 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daity Op. Serv. 3665...

make that misconduct a but-for cause of every subsequent
legal expense, totaling the full $2.7 million. If nothing
else, the District Court's back-up fee award belies that
theory. After introducing a causal element into the
equation, the court found that the $700,000 of fees that
the Haegers incurred *1190 in litigating against other
defendants and proving their own medical damages had
nothing to do with Goodyear’s discovery decisions. See
App. to Pet. for Cert. 180a; supra, at 1185. The Haegers
have failed to offer any concrete reason for questioning
that judgment, and we do not see how they could. At a
minimum, then, the sanction order could not force
Goodyear to reimburse those expenses—because, again,
the Haegers would have paid them even had the company

incurred “regardless of Goodyear’s behavior.” App. 69;
see Brief for Respondents 41; supra, at 1185. The Court
of Appeals did not previously address that issue, and we
decline to decide it in the first instance. See Curter v.
Wilkinson, 544 U.S. 709, 718, n. 7, 125 S.Ct. 2113, 161
L.Ed.2d 1020 (2005) (“[W]e are a court of review, not of
first view”). The possibility of waiver should therefore be
the initial order of business below. If a waiver is found,
that is the end of this case. If not, the District Court must
reassess fees in line with a but-for causation requirement.

For these reasons, we reverse the judgment of the Court
of Appeals and remand the case for further proceedings
consistent with this opinion.

behaved immaculately in every respect.
ft is so ordered.

 

261 That leaves the question whether the contingent $2
million award should now stand—or, altematively,
whether the District Court must reconsider from scratch
which fees to shift. In the absence of any waiver issue, we
would insist on the latter course. Although the District
Court considered causation in arriving at its back-up
award, we cannot tell from its sparse discussion whether
its understanding of that requirement corresponds io the
standard we have described. That uncertainty points
toward demanding a do-over, under the unequivocally
right legal rules. But the Haegers contend that Goodyear
has waived any ability to challenge the $2 million award.
In their view, that sum reflected Goodyear’s own
submission—which it may not now amend--that only
about $700,000 of the fees sought would have been

Justice GORSUCH took no part in the consideration or
decision of this case.

All Citations

137 S.Ct. 1178, 197 L.Ed.2d 585, 85 USLW 4197, 17
Cal. Daily Op. Serv. 3665, 2017 Daily Journal D.AR.
3692, 26 Fla. L. Weekly Fed. § 534

 

Footnotes

* The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions for the
convenience of the reader. See United Stafes v. Detroit Timber & Lumber Co., 200 U.S. 321, 337, 26 S.Ct. 282, 50
L.Ed. 499.

1 The additional defendants named in the Haegers' complaint were Gulf Stream Coach, the manufacturer of the
motorhome, and Spartan Motors, the manufacturer of the vehicle’s chassis. In the course of the litigation, the Haegers
reached a settlement with Gulf Stream, and the District Court granted Spartan’s motion for summary judgment.

2 The court reasoned that no statute or rule enabled it to reach all the offending behavior. Sanctions under Federal Rule
of Civil Procedure 11, the court thought, should not be imposed after final judgment in a case. See 906 F .Supp.2d 938,
973, n. 24 (D.Ariz.2012). And sanctions under 28 U.S.C. § 1927, it nated, could address the wrongdoing of only
Goodyear's attorneys, rather than of Goodyear itself. See 906 F.Supp.2d, at 973.

3 See, e.g., Plaintiffs’ Baycol Sfeenng Comm. v. Bayer Corp., 419 F.3d 794, 808 (C.A.8 2005); Bradley v. Amencan
Household, inc., 378 F.3d 373, 378 (C.A.4 2004); United States v. Dowell, 257 F.3d 694, 699 (C.A.7 2001).

 

4 Bagweil also addressed “coercive” sanctions, designed to make a party comply with a court order. 512 U.S., at 829,
114 $.Ct. 2552. That kind of sanction ts not at issue here.

5 Rule-based and statutory sanction regimes similarly require courts to find such a causal connection before shifting
fees. For example, the Federal Rules of Civil Procedure provide that a district court may order a party to pay attomey’s
fees “caused by’ discovery misconduct, Rule 37(b)(2)(C), or “directly resulting from” misrepresentations in pleadings,
motions, and other papers, Rule 11(c)(4). And under 28 U.S.C. § 1927, a court may require an attomey who

WESTLAW so Ubi f tlunvpude di ater dati doin d So kis

trad ma j
PEL pk APS Ii
   

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 45 of 66

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178 (2017)
497 L.Ed.2d 585, 85 USLW 4197, 17 Cal. Daily Op. Serv. 3665...

unreasonably multiplies proceedings to pay attorney's fees incurred “because of’ that misconduct. Those provisions
confirm the need to establish a causal link between misconduct and fees when acting under inherent authority, given
that such undelegated powers should be exercised with especial "restraint and discretion.” Roadway Express, Inc. v.

Piper, 447 U.S. 752, 764, 100 S.Ct. 2455, 65 L.Ed.2d 488 (1980}.

 

End of Document © 2017 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTLAW Goi he chewy baciay Poa toupee oitiah iis ia arcdaioee Vaforke, ve
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 46 of 66

 

EXHIBIT E
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 47 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

2017 WL 3197539
Only the Westlaw citation is currently available.

United States Court of Appeals,
Second Circuit.

VIRGINIA PROPERTIES, LEC,
Plaintiff-Appellani,
¥v.
T-MOBILE NORTHEAST LLC,
Defendant-Appellee,

Skyline Steel Fabricators & Erectors, Inc., AKA
Skyline Steel Fabricators & Erectors, LLC,
Innovative Engineering, Inc., Third-Party

Defendants-Cross-Defendants-Cross-Claimants-A.
ppellces,

KMB Design Group, LLC, Appellee,
T-Mobile US, Inc., Omnipoint Communications,
Inc., Defendants-Third-Party
Plaintiffs-Cross-Defendants.

Docket No. 16-2973
|

August Term, 2016
|

Argued: June 12, 2017

Decided: July 28, 2017

Synopsis

Background: Building owner brought action against
telecommunications company that leased space on the
roof of building’ for cell tower equipment, seeking to
recover for property damage caused by the equipment.
The United States District Court for the Souther District
of New York, Hellerstein, J., granted company’s motion
for sanctions. Owner appealed.

Holdings: The Court of Appeals, Vilardo, District Judge,
sitting by designation, held that:

(1 district court abused its discretion by imposing
sanctions on grounds that owner failed to disclose
relevant documents;

(1 district court abused its discretion by imposing
sanctions on grounds of an “apparem forgery” of
engineer's original report; and

Bl district court abused its discretion by imposing

WESTLAW Su ChTf fitdibosceuhor, Pha cbpag io eddeie

AGES  tarettign ayy Whe

sanctions on grounds that owner included unrelated repair
expenses in its alleged damages in a bad faith attempt to
double its recovery.

Vacated and remanded.

West Headnotes (7)

UY Federal Courts
w=Sanctions

Court of Appeals reviews all aspects of a district
court’s decision to Impose sanctions for abuse of
discretion, but it requires a high degree of
specificity in the factual findings of lower courts
upon which sanctions for bad faith are based.

1 Cases that cite this headnote

RI Federal Courts
«=Abuse of discretion in general

A district court necessarily abuses its discretion
if it based its ruling on an erroneous view of the
law or on a clearly erroneous assessment of the
evidence.

Cases that cite this headnote

31 Federal Courts
«> Sanctions

A district couart’s imposition of sanctions is
improper when the court’s order cannot be

located within the range of permissible
decisions,

Cases that cite this headnote

ibec boot Lad

 
Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

I4|

[5]

£6}

WESTLAW (©) 0°¢bu 6 Clectihoays Desdincre, phys

Lobe tee ah ioe :
cacti taawhesliaed &!

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 48 of 66

Federal Civil Procedure
«=Monetary Sanctions
Federal Civil Procedure
«w=Proceedings

Federal Civil Procedure
w=Evidence

Sanctions beyond those that are causally, and
not simply temporally, related to the
sanctionable conduct are punitive rather than
compensatory and therefore may not be imposed
without procedural guarantees applicable in
criminal cases, such as a beyond a reasonable
doubt standard of proof.

1 Cases that cite this headnote

Federal Civil Procedure
«=Discovery motions

In building owner’s action _ against
telecommunications company that leased space
on building’s roof for cel] tower equipment,
seeking to recover for property damage caused
by the equipment, district court abused its
discretion by imposing sanctions against owner
under its inherent authority on grounds that
owner failed to disclose relevant documents;
while there was a delay in the disclosure of
certain documents showing that a contractor was
performing repairs that were unrelated to any
damage caused by company’s equipment, there
was evidence that owner provided the
documents to its attomeys, who failed to
disclose them, and the documents were
disclosed after owner obtained new attomey,
and nothing indicated that owner possessed or
knew about engineer’s report produced in
response to a third-party subpoena, which
allegedly showed existence of hidden, unrelated
repairs.

Cases that cite this headnote

Federal Civil Procedure
«=Other particular conduct

I"

In action by building owner, a limited liability
company (LLC), against telecommunications
company that leased space on building’s roof for
cell tower equipment, seeking to recover for
property damage caused by the equipment,
district court abused ifs discretion by imposing
sanctions against owner under its inherent
authority on grounds of an “apparent forgery” of
engineer’s original report; there was no evidence
that owner’s manager told engineer to alter
“9-Point Report,” which detailed all repairs
needed for the building, evidence showed that
“4-Point Report” was a document that engineer
created in an attempt to specifically give
company their portion of the repairs, and
“4-Point Report” did not contain the
ernbellishments alleged by company.

Cases that cite this headnote

Federal Civil Procedure
4=Prayers for damages or other relief

In action by building owner, a limited liability
company (LLC), against telecommunications
company that leased space on building’s roof for
cell tower equipment, seeking to recover for
property damage caused by the equipment,
district court abused its discretion by imposing
sanctions against owner under its inherent
authority on grounds that owner included
unrelated repair expenses in its alleged damages
in a bad faith attempt to double its recovery;
contrary to company’s assertion, engineer did
not testify that challenged repairs, including
brickpointing, lintel work, and wall repairs, had
“nothing to do” with company’s equipment, at
worst, engineer’s testimony was ambiguous on
whether the challenged repairs were necessitated
by damage related to company’s equipment, and
documents relating to owner’s rent increase and
tax abatement applications appeared to be
largely consistent with owner’s theory on

damages.

Cases that cite this headnote

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 49 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

Appeal from the United States District Court for the
Southern District of New York

Attorneys and Law Firms

KENNETH E. LEE (Seth L. Levine, Christos G.
Papapetrou, on the brief), Levine Lee LLP, New York,
NY, for Plaintiff-Appellant Virginia Properties, LLC.

ROBERTA KAPLAN (Darren W. Johnson, on the brief),
Paul, Weiss, Rifland, Wharton & Garrison LLP, New
York, NY, for Defendant-Appeilee T-Mobile Northeast
LLC.

Also on the brief: Daniel C. Folchetti, Law Office of Lori
D. Fishman, Tarrytown, NY, for Third-Party
Defendants-Cross-Defendants-Cross-Claimants-Appellees
Innovative Engineering, Inc.; Patrick W. Brophy,
McMahon, Martine & Gallagher, LLP, Brooklyn, NY, for
Third-Party
Defendants-Cross-Defendants-Cross-Claimants-Appellees
Skyline Steel Fabricators & Erectors, Inc.

JOYCE E. BOYLE, McElroy, Deutsch, Mulvaney &
Carpenter, LLP, New York, NY, for Appellee KMB
Design Group, LLC.

Before: CALABRESI, POOLER, Circuit Judges, and
VILARDO, District Judge.’

Opinion

VILARDO, District Judge:

*1 In April of this year—long after the district court’s
imposition of sanctions in the case before us—the
Supreme Court addressed “a federal court’s inherent
authority to sanction a litigant for bad-faith conduct by
ordermg it to pay the other side’s legal fees.” Goodyear
Tire & Rubber Co. v. Haeger, —— US. , 137 S.Ct.
1178, 1183-84, 197 L.Ed.2d 585 (2017). The Court held
“that such an order is limited to the fees the innocent
party incurred solely because of the misconduct—or put
another way, to the fees that party would not have
incurred but for the bad faith.” /d. at 1184. Because the
district court’s order of sanctions in this case is in serious
tension with that holding—and because we find that the
district court was misied by the defendants’ submissions
in awarding such severe sanctions—we VACATE the
court’s judgment and REMAND for further proceedings
consistent with this decision.

 

WESTLAW ficig fhaecon oinens hchones itpoun did tbe

BACKGROUND

Plaintiff-appellant Virginia Properties, LLC, appeals from
a final judgment of the United States District Court for the
Southern District of New York (Hellerstein, /.). Virginia
Properties commenced this action in April 2013, seeking
to recover for property damage to its apartment building
in the Brom. T-Mobile Northeast LLC (“T-Mobile”) had
leased space on the roof of the building for cell tower
equipment, which both sides agreed caused some damage
to the building. While T-Mobile never admitted
responsibility for a particular damage amount, it offered
to settle with Virgimia Properties for $350,000, the
amount T-Mobile believed was reasonably related to the
damage caused by its equipment. But Virginia Properties
declined, claiming that the damage caused by T-Mobile’s
equipment was more extensive. And so the case became a
dispute about just how much damage T-Mobile had
caused.

After a somewhat lengthy period of discovery, T-Mobile
and the third-party defendants, Skyline Steel Fabricators
& Erectors, Inc., and Innovative Engineering, Inc., moved
for sanctions. According to T-Mobile and the third-party
defendants (collectively, the “defendants”), Virginia
Properties committed an “elaborate and pervasive fraud
on the Court.” App’x at 244. They claimed that the fraud
included attributing to T-Mobile damages that were
unrelated io its equipment, withholding documents that
evidenced this duplicity, and even falsifying documents to
bolster the plaintiff's claim. The district court agreed,
finding that “[t]here was clearly a pattern of misbehavior
by plaintiff in this case.” Special App’x at 10. By an order
filed April 12, 2016, the court granted the motions: for
sanctions.

Relying on its inherent powers and 28 U.S.C. § 1927, the
court dismissed the complaint with prejudice and said that
it would require Virginia Properties or its counsel to pay a
fine and all their adversaries’ litigation costs and
attorney’s fees. Id. at 10-11. After further submissions
from the three sets of attorneys who at various times had
Tepresented Virginia Properties, “to determine the
responsibility of each party for sanctions,” id., the district
court issued a final order, filed August 18, 2016. The
court found Virginia Properties solely liable for a $75,000
fine and $607,493.08 in fees, costs, and expenses
(including $21,554.75 to non-party-appellee KMB Design
Group, LLC (“KMB”)). Jd. at 68-69.

*2 The reasoning behind the district court’s ruling was
primarily set forth in the il-page order that was filed on
April 12 and initially granted the sanctions motions. The
facts offered to support the district court’s decision fall
into three categories: (1) “failures to disclose clearly

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 50 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

relevant documents,” (2) the “apparent forgery of other
documents,” and (3) a “bad faith attempt to double [the
plaintiff's] potential recovery.” /d. at 6. After the court
issued its final order in August 2016—dismissing the
case, fining the plaintiff $75,000, and ordering the
plaintiff to reimburse all attorney’s fees and costs for the
defendant, third-party defendants, and non-party
KMB—the plaintiff appealed.

DISCUSSION

IL. Appellate Review of Sanctions

fi Pl PFWe review all aspects of a [dlistrict [c]ourt’s
decision to impose sanctions for abuse of discretion.”
Schlaifer Nance & Co., Inc. v. Estate of Warhol, 194 F.3d
323, 333 (2d Cir. 1999), But we require “a high degree of
specificity in the factual findings of lower courts” upon
which sanctions for bad faith are based. Weinberger v.
Kendrick, 698 F.2d 61, 80 (2d Cir. 1982). “A district
court would necessarily abuse its discretion if it based its
tuling on an erroneous view of the law or on a clearly
erroneous assessment of the evidence.” Schiaifer Nance &
Co., 194 F.3d at 333 (quoting Cooter & Gell v. Hartmarx
Corp., 496 U.S. 384, 405, 110 §.Ct. 2447, 110 L.Ed.2d
359 (1990)). The imposition of sanctions also is improper
when the court’s order “cannot be located within the
range of permissible decisions.” Zervos v. Verizon N.Y,
Inc., 252 F.3d 163, 169 (2d Cir. 2001).

We have recognized that “the district court is better
situated than the court of appeals to marshal the pertinent
facts and apply the fact-dependent legal standard that
informs its determination as to whether sanctions are
warranted.” Revson v. Cingue & Cinque, P.C., 221 F.3d
71, 78 (2d Cir. 2000) (quotation omitted). We are
particularly cognizant of that here, where some sanctions
may be warranted. Nevertheless, because the record has
left us “with the definite and firm conviction that a
mistake has been committed,” Zervos, 252 F.3d at 168
(quotation omitted), we find that the district court
exceeded the bounds of its discretion in imposing the
severe sanctions in this case.

The defendants convinced the district court that Virginia
Properties committed a fraud on the court. But a careful
inspection of the record convinces us that notwithstanding
the defendants’ rhetoric and accusations, there is no
evidence of fraud. We therefore vacate the sanction of
dismissal and the fine.

We also vacate and remand the award of costs and

WESTLAW (3 0foie saa Wir Dobisio ido di dein’

attorney’s fees. There is no question that some discovery
material was provided late in the game and that sanctions
may have been appropriate for that discovery abuse. But
there is a real question about whether any such sanctions
should have been assessed against Virginia Properties or
against its prior counsel. The district court’s initial
instinct was to hold a hearing on that issue, and that
instinct was a good one.

IWhat is more, under the Supreme Conrt’s’ recent
decision in Goodyear, the award of all costs and
attorney’s fees cannot stand because it was not causally
related to the late discovery. See 137 S.Ct. at 1186-88.
The Court made clear in Goodyear that an award of costs
and attorney’s fees and sanctions must be related
causailyp—and not simply femporally—to the sanctionable
conduct. Jd. at 1189. Sanctions beyond that are punitive
rather than compensatory and therefore may not be
imposed without “procedural guarantees applicable in
criminal cases, such as a “beyond a reasonable doubt’
standard of proof-” /d. at 1186. Because the district court
here did essentially what the district court did in
Goodyear—awarded all costs and attorney’s fees for what
the court found was particularly egregious conduct—its
decision was legally unsound. Even more basically,
because the finding of particularly egregious conduct was
not supported by the record, the decision was factually
unsound as well.

*3 Given the complexity of the facts, including those
upon which the district court relied to impose sanctions,
we offer the following detailed explanation for our
decision.

IL. The Bases for Sanctions

A, “Failures to Disclose Clearly Relevant

Documents”
SlEither Virginia Properties or its counsel failed to
disclose relevant documents that—in fhe district court’s
words—would have shown “the full extent and natare of
the repairs to [the] property.” Special App’x at 1. The
district court considered the undisclosed documents to be
particularly important for two reasons.

First, certain documents that should have been produced
early in the litigation revealed that the contractor, DNS
Construction (“DNS”), was performing some repairs to
the building that were unrelated to any damage caused by
T-Mobile’s cellular equipment. See id at 3 (“None of the
exhibits [attached to the complaint] suggest or admit that
any of the work performed [by DNS] was unrelated to the

damage allegedly caused by T-Mobile.”); see also App’x

Se pueeryadeu ach UMeae des 4
AP REESSVEE SPE WARS, a

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 51 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

at 254 (declaration in support of sanctions motion,
arguing that these documents “revealed-—for the first
time—that work had been done at the Building that was
not related to T-Mobile”). In other words, those
documents showed that there actually were “two
categories of work,” and the failure to disclose those
documents—according to the district
court—demonstrated “bad faith.” Special App’x at 7.

Second, certain documents created later in the litigation,
in connection with Virginia Properties’ rent increase
(“MCF”) and tax abatement (“3-51”) applications,
attributed about $320,000 of the total price tag for the
repairs to “brickpointing, waterproofing, and lintel work,”
which the district court found had “ ‘nothing to do’ with
T-Mobile.” fd. at 8; see also id. at 3-4 (“[Wlork listed in
the suppressed documents, including brickpointing, lintel
work, and wall repairs, ... cannot credibly be attributed to
.. T-Mobile.”).

As discussed further below, the district court was
mistaken in its understanding of the significance of the
undisclosed documents, especially those describing
repairs as brick pointing, waterproofing, and lintel work.
In fact, those documents are, at 2 minimum, consistent
with T-Mobile’s liability for those repairs (or at least most
of them). For that reason, the failure to disclose
documents showing any unrelated repairs is of the most
concern, because that certainly might have prolonged
discovery to some extent (e.g., T-Mobile’s taking
depositions without knowing about the unrelated repairs).
But much of the blame for those disclosure failures may
well lie with the Virginia Properties’ previous attorneys.

Indeed, prior to beginning depositions in this case, Robert
Spring, the managing member of Virginia Properties,
provided documents to his attorneys for purposes of
responding to discovery demands, which showed (1) that
DNS was performing some unrelated repairs to the
building at the same time as the T-Mobile repairs, and (2)
that Spring had asked non-party engineer Ted Yen to
produce one set of documents for the unrelated repairs
and a separate set of documents for the T-Mobile repairs.
The documents that Spring provided to his attorneys
included:

*4 * a “Memo to the file,” which (1) described
Tepairs that DNS was to perform fo the rear of the
building due to “substantial wear,” (2) distinguished
those repairs from T-Mobile repairs, and (3)
explained that it would be economical to perform all
the repairs at once, App’x at 336;

* two sets of Yen’s construction drawings, with one
4-page set concerning repairs to the building as a

whole and one 4-page set concerning only T-Mobile
repairs, id. at 1145-52; and

* emails between Spring and Yen, including an email
dated June 18, 2012, in which Spring asks for “a
COMPLETE set of drawings for T Mobile [sic]
work” and a “COMPLETE set of drawings for the
other work,” id. at 338; and an email dated March
18, 2012, in which Spring asked for “2 sets of
drawings,” id. at 341.

The record shows that on June 5, 2014,’ Spring provided
his then-attomeys, Lamb & Barosky,’ with the “Memo
to the file” and the construction drawings. And on August
27, 2014, Spring provided Lamb & Bamosky with the
Yen emails. Despite that, Lamb & Barnosky failed to
produce those documents or a privilege log prior to
Spring’s deposition in October 2014, and the deposition
apparently revealed these disclosure failures to T-Mobile.
Eventually, on December 10, 2014—and in response to
T-Mobile’s additional discovery demands—Lamb &
Barnosky produced more than 1000 pages of additional
documents that included the Yen emails, but not the other
documents listed above.

According to the Lamb & Barnosky attorneys, the reason
they did not disclose the “Memo to the file” is because
they deemed it not to be responsive. Jd at 1043, 1048
(“Since this document involved repairs to the rear of the
building and were not part of the ‘T-Mobile work going
on .,.” [sic] the memo was not disclosed at that time.”).
They disclosed only one of the two sets of construction
drawings because they did not realize that the drawings
were different (i.e., the drawings look very much like
versions or drafts of the same thing, with the pages in
both sets of drawings labeled “T-100.00,” “G-100.00,”
“A-100,00,” and “A-101.00”). See id. at 1042-43, 1072.
And their excuse for not disclosing the Yen emails was
their focus on other things—i.e., “{their} client’s emphasis
on preparing for the depositions and [because] a
comprehensive privilege log had to be prepared.” Jd. at
1076.

*§ At least in part because of those issues, the relationship
between Virginia Properties and Lamb & SBarnosky
soured, as the contemporaneous emails between Mark
Spring* and the attomeys make clear. Indeed, those emails
seem to reveal not bad faith on the part of Virginia
Properties, but instead surprise and frustration at the lack

of earlier disclosure. See, ¢.g., id at 2357 (Mark Spring: |

“According to our records the emails at issue were
provided to your office on August 27, 2014, weil before
my father’s deposition, Is Rapaport correct that they were
not produced until after the deposition?”); id at 2352
(Mark Spring: “[T]hese emails were not privileged in any

WESTLAW ©) 055556 Cheung Si Hey eth pep ep abe hee !
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 52 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

way, 50 I fail to see how the privilege log’-—i.e., the
purported reason for the late disclosure—‘Telates to this
issue.”)}. Those emails also appear to show how Lamb &
Barnosky made bad matters worse for Virginia Properties
by, in front of the district court, taking an unreasonable
Position on whether to schedule a further deposition of
Robert Spring.’

On April 2, 2015, Virginia Properties replaced Lamb &
Bamosky with attorney Michael Cibella, who disclosed
additional documents, including: on April [4, 2015, the
two sets of construction drawings (with added
handwritten labels); and on May 1, 2015, the “Memo to
the file.” Those disclosures were made pursuant'to a court
order. At around the same time, T-Mobile also uncovered
another document that T-Mobile interpreted as revealing
the existence of hidden, unrelated repairs to the
building—Yen’s “9-Point Report,” which Yen produced
in response to a third-party subpoena.

Unlike the other documents discussed above, Virginia
Properties did not provide the 9-Point Report to its
counsel, But there is no clear evidence that Virginia
Properties should have, either. Indeed, it is not clear
when, if ever, Virginia Properties received the 9-Point
Report, The report is dated February 23, 2012, and is
addressed from Yen to Tariq Tahir of contractor DNS.
The report does not indicate that a copy was sent to
Spring, see id, at 319, which makes sense because at that
time, Yen had not yet met or been retained by Spring.
Although it is possible that Yen later sent the 9-Point
Report to Spring, the testimony on that point is equivocal.
See id. at 357-58; id at 542° id at 732." And unlike
other documents in the record, there is no evidence (such
as emails, etc.) showing that Spring possessed or even
knew about the 9-Point Report at any relevant time. So it
may be that Virginia Properties never had the 9-Point
Report to produce.

*6@ Given the above, it is easy to understand why
T-Mobile—and the district court, relying on T-Mobile’s
representations—may have viewed Virginia Properties
with suspicion. It would have appeared that Virginia
Properties failed to disclose any of the above-described
documents'' until after having been caught red-handed at
Spring’s deposition. And even then, it took a few more
months, a court order, a third-party subpoena, and a third
set of lawyers for Virginia Properties to disclose the rest
of the documents. But the further submissions from
Virginia Properties and its attorneys raise a real question
about whether Virginia Properties or its prior counsel
were to blame for the late disclosure. And the more
complete excerpts of Yen’s deposition testimony attached
to those submissions dispel any doubt that T-Mobile’s

WESTLAW (OCG S dicen aap bocicns Pha sh dpa eaieinnd

over-the-top rhetoric was largely baseless.

B. “Apparent Forgery”

The district court used the term “apparent forgery” to
Tefer to “documents that were changed or created
specifically to shift the cost of construction work to
T-Mobile.” Special App’x at 6-7; see also id. at 68 (final
order of August 18, 2016, finding “manipulation of
discoverable documents to mask the fraud”). The district
court’s April 12 decision discusses in detail “[o}ne
striking example” of this, which involves comparing the
“9-Point Report” and the “4-Point Report” (as the parties
label them on appeal) of third-party engineer Ted Yen. id.
at 7. But this portion of the district court’s decision is
clearly erroneous.

According to the district court:

The altered f[i.e., 4-Point] report
includes additions not found in the
original [9-Point] report as well,
apparently inserted by Spring or his
agents affer Yen produced the
second report, including allegations
of negligence, and reports of water
leakage through the roof. Yen
testified he never opined on either
of those topics, or included them in
any report.

id. at 7 (emphasis in original).

The district court appears io have been misled by the
declaration of defense counsel, Mare A. Rapaport, which
was submitted in support of the sanctions motion.
Paragraph 34 of the Rapaport Declaration, which the
district court cited and borrowed from, reads as follows:

In his May 2015 deposition
testimony, Yen stated that Spring
told him to alter his report
“specifically for T-Mobile.” These
alterations included (i) deletmg
references to the Project’s
non-T-Mobile components (brick
pointing, waterproofing, brickwork,
lintel replacement, window sill
replacement and rear-wall repair);
and (i) adding embeliishments,
meluding allegations of water
leakage and negligence, that were
not in the Actual Yen Report and

bine : teed .
Piola fsa evee psi; Pe pal wir agin. ti

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 53 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

that Yen has since contradicted in
his sworn deposition testimony.

App’x at 253, 434 (citations omitted).

Initially, there is no evidence that Spring “told” Yen to
“alter” the 9-Point Report as part of some cover-up. In
fact, there is no clear evidence that Spring and Yen ever
specifically discussed the 9-Point Report at all’ The cited
Yen testimony simply supports the undisputed—and,
without more, imnocent—fact that Spring asked Yen for
one set of documents showing only the repairs attributable
to T-Mobile, and one set of documents showing the
unrelated repairs. fd at 365 (“The owner requested me to
write it, to specifically give [T-Mobile] their portion of it,
and that’s what I did.”); see also id. at 364 (asked why the
report addressed only four items, Yen answered “Because
it’s the same thing, why are we muddling the issue, we
did this, we did this. T-Mobile doesn’t care about, oh, the
roof has to be replaced ...”).

*7 Next, there were no “embellishments,” jd at 253, in
the 4-Point Report. According to the Rapaport
Declaration, the embellishments “include[d] allegations of
water leakage and negligence, that were not in the Actual
Yen Report [i.e., the 9-Point Report] and that Yen has
since contradicted in his sworn deposition testimony.” fd.
But the 4-Poimt Report does not even mention
“nepligence,” see id at 321, so Yen could not have
contradicted it on that issue. And although the 4-Point
Report discusses water leakage, the testimony cited by
defense counsel and the court does not show Yen
disavowing or contradicting that part of the report. In fact,
none of the deposition testimony cited in the Rapaport
Declaration provides any support for the claims of
“embellishments.”

It is worth noting that the 4-Point Report does say that
T-Mobile’s cell tower was “overloading” the parapet wall
and “causing” damage to the plaintiff's building. Jd. So to
the district court, the Rapaport Declaration’s use of the
term “negligence” might have appeared to be mere
semantics. But it was not. Not only is there no opinion
concerning “negligence” in the 4-Point Report, but on the
very next page of the deposition transcript—i.e., after the
page cited in the Rapaport Declaration and the district
court’s decision—Yen’s testimony makes it crystal clear
that he was not, in any way, disavowing his opinions in
the 4-Point Report:

And if the wording is different
{from the 9-Point Report], the
wording is different, but I opined
that T-Mobile was attributable for

WESTLAW (Cihciy Giedivnvui it ties pha chalie seoiing a be oof rseonivay

the parapet wall moving, which is
even written in [the 9-Point
Report]. It might have been slightly
different words, but it’s still the
same context.

id. at 2435. And immediately after that:

Q. Did you ever imply that bricks and masonry were
falling because of T-Mobile and no other reason?

A. Yes, like I said, when you asked me about the
picture and the back wall, I said the bricks were
falling and it could have been attributable to the wall
moving forward by T-Mobile’s equipment pulling it.

fd, at 2435, Thus, Yen consistently said that T-Mobile
caused the parapet wall to move, which caused or may
have caused damage; the 4-Point Report was not
“embellish[ed].” See id. at 253, 34.

The excerpt of Yen’s deposition testimony attached to
T-Mobile’s sanctions motion omitted pages 194 and 195,
which included the testimony above. Instead, T-Mobile
attached and directed the district court’s attention to the
discussion of negligence on page 193, which was a red
herring. Even more disturbing—given that punitive
sanctions are akin to a criminal penalty—T-Mobile also
omitted the portion of Yen’s testimony where Yen was
asked point blank who wrote the 4-Point Report:

Q. Who changed the wording from the nine-bullet
point to the four-bullet point?

A. That would be me because it was specifically
written just for the T-Mobile section. Why would
they want to read the whole letter here?

Q. Did you have any help?
A. No.
Q. Did anybody suggest any language?
A, Did anybody suggest any, no.
Id. at 2436.

Thus, T-Mobile’s entire “forgery” story was not just
unsupported; it actually was contradicted by the record.
All that the evidence shows is that the 4-Point Report was
a document that Yen himself created in an attempt “to
specifically give [T-Mobile] their portion” of the repairs.
Id. at 365, We have found no evidence in the record
showing that any documents were forged.

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 54 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

Cc. “Bad Faith Attempt to Double [the] Recovery”
"Virginia Properties sought approximately $700,000
from T-Mobile, consistent with its position that most of
the repairs performed by DNS were attributable to
T-Mobile’s ceil tower equipment.’ The district court
essentially found that to be frivolous and “that the
plaintiff, and its managing member Spring, intentionally
included unrelated expenses in their alleged damages in
this lawsuit in order to nearly double their potential
recovery.” Special App’x at 6. The Supreme Court’s
recent decision in Goodyear suggests that (1) if the
district court’s findings were correct, and (2) if T-Mobile
offered to settle for the entire amount of damages actually
attributable to its cellular equipment, then continuing this
litigation solely to harass or to obtain a windfall might
well have been sanctionable conduct supporting an award
of all costs and attorney’s fees. But there is no evidence
that the plaintiff's position on damages is frivolous. As
with the “apparent forgery,” the district court’s findings
on this: issue relied on the Rapaport Declaration’s
inaccurate characterization of Yen’s testimony.

*8 The district court found that “[s]everal categories of
work listed in the suppressed documents, including
brickpointing, lintel work, and wall repairs ... cannot
credibly be attributed to damage that could have been
caused by the cell tower equipment that T-Mobile stored
on the roof of plaintiffs property.” /d at 3-4. Citing all 20
pages of Yen’s testimony attached to the Rapaport
Declaration, the district court further found that
“brickpointing, waterproofing, and lintel work—all of
which Yen has testified have ‘nothing to do’ with
T-Mobile, accounted for more than $320,000 of the total
work,” fd. at 8; see also id (“Plaintiffs engineer, Ted
Yen, testified that this brick pointing, waterproofing, and
lintel work cannot reasonably be ascribed [as] damage
which could have been caused by T-Mobile’s storage of
cellular equipment on the roof of the building.”). But
nowhere in the cited deposition testimony did Yen state
that the T-Mobile equipment had “nothing to do” with
any brick pointing, waterproofing, or lintel work; rather,
that simply was how the Rapaport Declaration
characterized Yen’s testimony.

In fact, Yen’s testimony is at worst ambiguous on whether
brick pointing, waterproofing, and lintel work were
necessitated by the damage related to the T-Mobile
equipment. It may raise an issue of fact about the
damages caused by T-Mobile. But it certainly does not
teveal the position of Virginia Properties to be frivolous,
contrary to what T-Mobile ied the district court to believe.

During his deposition, Yen was asked if he would agree
WESTLAW fe 2 ilrcshany tetticds bles cchociay fee

that “the roof deteriorat[ing] and reach[ing] the end of its
life expectancy” was “something that T-Mobile had
nothing to do with.” App’x at 367. He agreed with that
commonsense proposition. fd at 367-68. Brick pointing,
waterproofing, and lintel work are not mentioned on
either page, and the line of questioning appeared to
concern “[g]eneral maintenance issues.” Id.

Yen also testified that items 1-7 of the 9-Point Report
“relate to maintenance issues that aren’t specifically
attributable to T-Mobile,” id at 544—an assertion that is
ambiguous. For example, in Item 1 of the 9-Point Report,
Yen had said that “loose bricks were observed on the
exterior masonry walls around the entire building.” id. at
319 (emphasis added). So, according to Yen’s testimony,
that issue with the “entire building” was not “specifically
attributable to T-Mobile.” But it is a stretch to construe
Yen’s answer to mean that no loose bricks anywhere on
the building were attributable to T-Mobile—especially
when Yen specifically said elsewhere that “bricks were
falling and it could have been attributable to the wall

moving forward by T-Mobile’s equipment pulling it.” Jd -

at 2435.

Yen also was asked a number of questions about the “rear
wall of the building,” which all parties agree was not
damaged by T-Mobile. Jd. at 2431-32. During the course
of those questions, Yen was asked about lintel repair and
brick pointing. He said that lintel repair was necessary
“most likely due to age,” and that as to the need for brick
pointing, “[s]ome of it was weathering, some of it was
age, and some of it was obvious, there were cracks in it.”
fd at 2431. But it is not at all clear that this testimony
referred to the whole building, as opposed to just the rear
wall (which, according to the 9-Point Report, had “three
longitudinal cracks,” id at 319), In other words, lintel
repair and brick pointing other than on the “rear wall of
the building” may or may not be related to the damage
caused by T-Mobile. Presumably, that issue will be
addressed by expert testimony on damages.

As for “waterproofing,” that was not mentioned in Yen’s
testimony at all," so there is nothing that supports ihe
Rapaport Declaration’s assertions or the district court’s
decision that “waterproofing” was necessarily unrelated to
the T-Mobile damage.

*9 Moreover, to the extent thai the cited portions of Yen’s
testimony might be read to suggest that any and all brick
pointing or lintel work was not related to T-Mobile, other
portions of Yen’s testimony suggest the exact opposite:

A. My responsibility was solely to design and apply
for the permit to fix the portion of the building in and
around the T-Mobile equipment.

Rabe,

Slab ED aaniet ilies Ui to

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 55 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)

Q. Nothing else?
A. Nothing else.
Q. What about lintels?
A. Lintels, as pertaining to right in that area, yes.
Q. What about brick pointing?
A. Yes.
Id, at 2429.

The J-51 and MCI documents that Virginia Properties
produced late in the game—in June and July 2015—-were
the basis for the district court’s calculation that more than
$320,000 of the plaintiff's claimed damages cannot
reasonably be ascribed to T-Mobile. But apart from the
mere fact that those documents label certain repairs as
brick pointing, waterproofing, or lintel work, they do not
independently prove that Virginia Properties’ claims are
unrelated to damage caused by T-Mobile. Yen’s
testimony—to the extent that it concerned brick pointing,
waterproofing, and lintel work—therefore was the
linchpin of the district court’s conclusion that the
plaintiff's damage claim was frivolous. See also Special
App’x at 10 (“Based on the facts ..., especially the
inconsistencies between Ted Yen’s testimony and the
Plaintiff's narrative, I am convinced that both counsel and.
the plaintiff have acted in bad faith”), And Yen’s
testimony simply did not suppert that conclusion.

Furthermore, it is worth noting that despite their
characterization in the Rapaport Declaration, the J-51 and
MCI documents appear to be largely consistent with
Virginia Properties’ theory on damages. For exampie,
with respect fo a contract submitted in connection with
the J-5t application, the Rapaport Declaration states:

The February 5 Contract" specifies
that brick pointing, waterproofing
and structural repairs to cracks on
the Building’s rear wall (all work
that PlamtifPs engineer testified
had “nothing te do with” T-Mobile)
accounted for $243,175 of DNS’s
price tag, and brick replacement
accounted for another $62,607. The
parapet walls at the south and east
exposures (some of which Plaintiff
alleges were leaning due to the
communication facility) only
accounted for $253,120 of DNS’s
total price of $692,012.

WESTLAW fobs Coed Cli pie oe tobui Lage a

App’x at 252-53. But comparing that assertion to the
actual contract is illuminating: The $243,175 item in the
contract included, among other things, “[p]ointing to be
done to the following areas; East and South sides of the
building.” fa at 302. It also included “waterproof coating
to the following areas: The East and South sides of the
building.” Id. Likewise, the $62,607 for brick replacement
was for “the East and South elevations.” Ja. So while the
Rapaport Declaration made it appear as though the
$243,175 and $62,607 items in the contract clearly had
nothing to do T-Mobile, those items specifically
concerned the east and south sides of the building, and it
is undisputed that T-Mobile's equipment was located atop
the southeast corner (a fact that the above-quoted
paragraph from the Rapaport Declaration even
recognized). The unrelated “rear” wall is the west side of
the building.

*10 The only expert evidence in the record (submitted
after the initial sanctions decision) also supports Virginia
Properties’ position. That expert opinion explains how the
repairs listed in the J-51 and MCI applications correspond
with the square footage of the area potentially damaged
by T-Mobile’s equipment; how brickwork and the
replacement of steel lintels would be required to support
the southeast parapet; and how certain items might have
been referred to differently in different documents. In
other words, at least according to the plaintiff's expert,
the brick pointing, waterproofing, and lintel work in and
around the area where T-Mobile had its equipment might
well have been necessary to remedy the damage caused
by T-Mobile. If that turns out to be demonsirably
incorrect, and if Virginia Properties improperly tried to
shoehorn those repairs into T-Mobile’s damages, then
sanctions in an amount related to that conduct might be
warranted. But without expert testimony on damages, that
is impossible to determine. And in any event, the record
as it now stands does not support such sanctions.

Thus, there was nothing in Yen’s testimony that showed
Virginia Properties’ position to be frivolous, and the J-51
and MCI documents are largely consistent with its
theory." T-Mobile’s claims of bad faith ultimately
presented only a damages issue for trial, not grounds for
sanctions.

CONCLUSION

The record contains no evidence of deceit and evidence
that is at best inconclusive as to whether Virginia
Properties asked for twice what it was entitled to. The

story the sanctions motion told—one of suppressed

Teed ttt t at Foye era.
POP SEVER pap VAP tt

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 56 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017}

documents uncovered late in the litigation that blew a
hole in the plaintiff's damage claim—appears to have
been based on little more than speculation and
cherry-picked deposition testimony. And while some
sanctions may have been warranted due to the late
production of documents, the fault for that may well lie
with the plaintiff's prior counsel—not with the plamtifT
itself.

Accordingly, the judgment of the district court is hereby
VACATED and REMANDED” for a determination of
the amount of costs and attomey's fees that should be

Footnotes

awarded solely to compensate appellees for the failure of
Virginia Properties or its attorneys to make timely
disclosures.

All Citations

von F.3d ----, 2017 WL 3197539

 

{

9

WESTLAW 80 fua?

_ Judge Lawrence J. Vilardo, United States District Court for the Westem District of New York, sitting by designation.

Virginia Properties has argued that it did not have 2 fair opportunity to contest the sanctions award prior to the court's
first sanctions order filed on April 12, 2016. Under the circumstances, including the punitive nature of the sanctions and
the facts revealed in all the material submitted prior to the final judgment, the entire record should be considered. We
therefore do just that.

ft is worth noting that nothing in these emails even hints at deceit. Spring does not ask Yen to shift any repair costs to
T-Mobile—in fact, Spring does not even ask for any documents that show aii the repair costs. Spring's emails instead
seem to display frustration at Yen for treating all the repairs as a single project. Moreover, documents that describe
repairs to the whole building, such as Yen's 9-Point Report, do not appear to have been prepared at Spring's behest
(discussed more below). So Spring seems to have been intent on segregating T-Mobile costs from wear-and-tear
costs, which would have been an appropriate exercise in pursuing payment from T-Mobile for only the damage that its
equipment caused.

This is a few months after the first case management order was entered on February 10, 2014.

Virginia Properties was initially represented by Marc Krieg, who drafted the original complaint and produced Rule 26
disclosures. On February 7, 2014, Virginia Properties retained Lamb & Bamasky to assist Krieg. Lamb & Bamosky
apparently reatized the need to obtain additional documents that were not in Krieg’s file, so Virginia Properties’ June
2014 and August 2014 productions to Lamb & Barnosky were in response to the attorneys’ questions.

Mark Spring és Robert's son and one of the Virginia Properties principals.

At around 3:00 p.m., on March 26, 2015, Mark Spring sent a lengthy email to his attomeys detailing his concems over
the emerging discovery issues. Spring noted “if | have the timeline right, it seems like we are in a bad position going
into tomorrow's conference.” /d. at 2355. On the issue of whether his father would be willing to sit for another
deposition, he wrote: “My father does not want to go forward with another deposition. However, if we are forced fo do
so by the Court or it becomes clear at the conference that is the only way to get important discovery or items that we
need, fhen agree fo do so....’ fd. (emphasis added). But the Lamb & Barnosky attorney appears to have
misunderstood—or not to have read—those instructions. tn the next email in the chain, the Lamb & Barnosky attorney
responds: “At 8:00 p.m. on March 26, the night before ihe status conference, | received your e-mail below informing me
that your father did not want to go forward with another deposition. At the conference, therefore, | had no choice but to
object to the continued deposition, and | did so until the Judge stopped me from speaking. it was, | believe, because of
our unreasonable resistance to the further deposition that the Judge accused me of ‘playing games.’ " /d. at 2354.

Yen: “I sent it to Tanq. ... And / befieve subsequently to Mr. Spring.” fd. at 357-58 (emphasis added).

Q: Did you email this letter to Robert Spring?
[Yen]: Yeah, | had to have emailed it to him or sent him a copy of it.
Q: Was it this same exact letter?

i aA ai

Pee i tb ERP BS Pn ee SS Pilih Mes, ile
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 57 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2047)

[Yen]: Possibly. | don't recall.
id. at 542 (emphasis added).

10 Spring answered “/ befieve so” when asked “was it also provided to you?" Id. at 732 (emphasis added}.

4 Although the above-described disclosure failures featured prominenty in the sanctions motion and the district court's
decision, T-Mobile's brief on appeat focuses on other disclosure failures that were connected to Virginia Properties’
J-51 and MCI applications, including what T-Mobile calls the “Detailed Architectural Drawing” {a 3-page document not |
discussed in the district court's decision that is repetitive of other J-51 and MC\ application documents} and the “Tahir |:
Affidavit.” Those and other J-51 and MCI application documents were not disclosed by Virginia Properties until Cibella |
disclosed them on July 7, 2015. But there is a factual dispute over whether Lamb & Barnosky told Spring that |
documents connected to the J-51 and MCI applications were not relevant. And despite the importance the district court
placed on those documents, they are not inconsistent—at least on their face—with Virginia Properties’ theary of |
damages, as discussed below.

12 in an excerpt of Yen's deposition testimony not attached to the sanctions motion, which Virginia Properties later
submitted, Yen was asked if “anybody [fold him} to do the four bullet point letter.” id. at 2436. Yen answered "He asked
me to write a letter just for the T-Mobile section.” /¢. Yen then was asked if “he” refers to Spring, and Yen said yes. /d.
Yen was then asked follow-up questions about this conversation, but he was unable to remember more. /d. (I can't
remember back three years and two monihs, I'm sorry, it's mentally not possible for something that specific.”). Later,
Yen again was asked about this conversation and when it occurred, and Yen decided “It wasn’t February 23rd, it was
probably—no, it had to have been Tariq. It had to have been Tariq. Tariq would have told me you need to write a letter
for just the T-Mobile portion because | hadn't talked to Mr. Spring yet, and he gave me the name and address and ail
the information for Mr. Spring.” /d. at 2438. So Yen initially thought that Spring asked him to prepare the 4-Point
Report, but upon reflection concluded that Tariq—not Spring—had made the request.

13 The district court's decision states that "[[hroughout the ligation, the plaintiff maintained that T-Mobite was responsible
for the entirety of the price for repairs performed by [DNS].” Special App'x at 2. As noted above, however, Virginia
Properties actually provided to its atlommeys documents acknowledging that at least some small amount of repairs were
not attributable to T-Mebile. E.g., App’x at 336.

14 Although Yen mentions a way that “coping stones” can be used to keep out water, id. at 2431, his testimony suggests
that coping stones were replaced on the T-Mobile section. /d. at 2432. ln any event, coping stones and waterproofing
are listed separately both in exhibits attached to the complaint and in the J-51 and MCI documents.

15 App’x at 302-03. The Rapaport Declaration repeatedly refers to this document, claiming that Virginia Properties
“intentionally withheld [if] until July 7, 2015," fo. at 252.

16 Ht is true that the amount $692,012—or an amount quite close to that figure—repeatedly appeared on documents in
which DNS provided a repair cost estimate, and even on some that appeared to include work to the rear wall. But
according to the plaintiffs expert, the “quantities of work listed in the DNS Contract and the J-51 Application (except for
the oil burner) are generally related only to the areas where the T-Mobile equipment was installed and thus are related
to the alleged T-Mobile work.” /d. at 2275. Only a “minor percentage of the work may extend into areas that are
unrelated to the T-Mobile equipment.” /d. at 2275-76. So while the $692,012 figure on some appilication documents
may to some extent be questionable, that does not mean that Virginia Properties’ position was frivolous. Moreover,
DNS and Yen are third parties, and in the absence of evidence showing that Virginia Properties was directing them to
be deceitful, Virginia Properties should not be sanctioned simply for relying on inaccurate or inconsistent information
that they provided.

 

17 Virginia Properties has argued that this case should be reassigned on remand because it believes the district court “will :
have substantial difficulty putting out of its mind those facts which led it to the overly harsh imposition of sanctions.” Pl.
Br. at 32. We see no reason why that relief is warranted here. :

 

End of Document © 2017 Thomson Reuters. No claim to original U.S. Government Works.

WESTLAW G20) S bostocui Doi ts bade oiei P be ened pb eats td
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 58 of 66

Virginia Properties, LLC v. T-Mobile Northeast LLC, --- F.3d ---- (2017)
|
|
|

 

WESTLAW (Go lhe chet ai Movies Sos lta ogi ER Ga oworasicad &Mighs,
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 59 of 66

EXHIBIT F

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 60 of 66

U.S. v. Uccio, 940 F.2d 753 (1991)

KeyCite Yellow Flag - Negative Treatment
Distinguished by U.S. v. Stanley, 2nd Cir.¢¥t), April 28, 1995
940 F.2d 753
United States Court of Appeals,

Second Circuit.
UNITED STATES of America, Appellee,
Vv.
Nicholas UCCIO, Defendant-Appellant.

No. 1469, Docket 91-1057.
|
Argued May 20, 1991.

Decided July 15, 1991.

Defendant was convicted of wire fraud and conspiracy to
commit wire fraud in the United States District Court for
the Souther District of New York, Michael B. Mukasey,
J., and he appealed. Following remand for resentencing,
917 F.2d 80, defendant again appealed. The Court of
Appeals, Kearse, Circuit Judge, held that: (1) District
Court was not precluded under law-of-the-case doctrine
from basing upward sentencing departure on remand on
pround it had rejected prior to the first appeal, where the
issue was not ruled on in the first appeal and defendant
was given notice that the District Court would reconsider
the issue and was invited to submit position in writing,
and (2) upward departure could be based on kidnapping
and assault of a coconspirator in furtherance of the
scheme, even though the misconduct on which the
departure was premised could not have been prosecuted
as a federal offense.

Affirmed.

West Headnotes (7)

MM Criminal Law
«=~ Mandate and Proceedings in Lower Court

On remand for resentencing, district court was
not precluded by the law-of-the-case doctrine
from basing upward sentencing departure on
ground rejected by the court prior to the initial
appeal, where the Court of Appeals did not rule
on the issue on the first appeal, defendant on

WESTLAW (62 HEY bivuyasii:ftincice pereclisi deed

{2]

[3]

l4]

remand was given more than two weeks’ notice
that district court would reconsider the basis for
departure, parties were invited to submit their
positions in writing, and court’s reason for
Tevisitmg its ruling, that its prior belief was
“incorrect,” was valid.

18 Cases that cite this headnote

Criminal Law
w=Subsequent Appeals

Under law-of-the-case doctrine, trial court is
barred from reconsidering or modifying any of
its prior decisions that have been ruled on by the
Court of Appeals.

43 Cases that cite this headnote

Criminal Law
=Jurisdiction and Proceedings of Appellate
Court After Remand

Until there is final judgment in a case,
interlocutory ruling generally remains subject to
reconsideration or modification, and if final
judgment has been entered but has been set
aside on appeal, and the matter remanded for
further proceedings, the status of the case,
except as to issues explicitly or implicitly
decided on appeal, is as if no final judgment had
been entered.

44 Cases that cite this headnote

Courts
Previous Decisions in Same Case as Law of
the Case

When a court has ruled on an issue, that decision
should generally be adhered to by that court in
subsequent stages in the same case, but this

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 61 of 66

U.S. v. Uccio, 940 F.2d 753 (1991)

5]

6]

(7|

WESTLAW lf yedicueg sie dere hg Bes

branch of the law-of-the-case doctrine, while it
informs the court’s discretion, does not limit the
tribunal’s power.

69 Cases that cite this headnote

Courts
«Previous Decisions in Same Case as Law of
the Case

Within rule that disregard of earlier roling
should not be allowed to prejudice parties
seeking benefit of law-of-the-case doctrine,
“prejudice” does not mean hann resulting from
the failure to adhere to the prior decision, but
refers to lack of sufficiency of notice or lack of
sufficient opportunity to prepare, armed with the
knowledge that the prior ming is not deemed
controlling.

33 Cases that cite this headncte

Sentencing and Punishment
«=Other Offenses, Misconduct or Charges

In imposing sentence for wire fraud and
conspiracy to commit wire fraud, it was a valid
basis for upward departure under Sentencing
Guidelines that defendant had kidnapped and
assaulted a coconspiraior in furtherance of the
scheme, in the mistaken belief that the
coconspirator was double-crossing him and
keeping money for himself, even though the
misconduct on which the departure was
premised could not have been prosecuted as a
federal offense. 18 U.S.C.A. §§ 2, 111, 351,
371, 1201, 1343, 3553(b); U.S.8.G. §§ SK1.1 et
seq., p.S., 5K2.4, p.s., 18 U.S.C.A.App.

2 Cases that cite this headnote

Sentencing and Punishment
«=Other Offenses, Misconduct or Charges

aatiath fy

Where violent misconduct, though not itself
violating federal law, is undertaken in
furtherance of federal offense, district court is
permitted under Sentencing Guidelines to depart
upward on the basis of that misconduct.
U.S.S.G. § 5K2.4, p.s., 18 U.S.C_A.App.

2 Cases that cite this headnote

Attorneys and Law Firms

*754 Henry J. DePippo, Asst. U.S. Atty. (Otto G.
Obermaier, U.S. Atty, SDNY. Nelson W.
Cunningham, Asst. U.S. Atty., New York City, on the
brief), for appellee.

Donald D. DuBoulay,
defendant-appellant.

New York City, for

Before KEARSE, MAHONEY and SNEED, Circuit
Judges.

Opinion

KEARSE, Circuit Judge:

Defendant Nicholas Uccio appeals from a judgment
entered in the United States District Court for the
Southern District of New York, Michael B. Mukasey,
Judge, convicting him on one count of wire fraud, in
violation of 18 U.S.C. §§ 1343 and 2 (1988), and one
count of conspiracy to commit wire fraud, in violation of
18 U.S.C. § 371 (1988), following a remand from this
Court for resentencing, see United States v. Uccio, 917
F.2d 80 (1990) (“Uccio I”). On remand, Uccio was
sentenced principally *755 to consecutive prison terms of
60 months on the conspiracy count and 12 months on the
substantive wire fraud count, to be followed by a
three-year period of supervised release; he was also
ordered to pay restitution to the victim of the fraud. The
72-month total prison term was an upward departure from
the 51-to 63-month range indicated by the federal
Sentencing Guidelmes (“Guidelines”). On appeal, Uccio
contends that this departure from the Guidelines range
was improper principally because (1) the district court
relied on a ground it had eschewed in its initial
sentencing, and (2) the ground of the departure was
impermissible because the conduct on which it was based
could not have supported a federal conviction if

prosecuted separately. For the reasons below, we reject

: 5 Sawn.
vedhijecare Weta Hagts,

 

 
 

Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 62 of 66

U.S. v. Uccio, 940 F.2d 753 (1991)

Uccio’s contentions and affirm the judgment.

I. BACKGROUND

The background of the present prosecution is set forth in
some detail in Uccio £, 917 F.2d 80, and we briefly
summarize here only the facts and proceedings pertinent
to the present appeal, The events are no longer materially
in dispute.

A. The Events

One of Uccio’s coconspirators, Gregory Barton, was
employed by Shearson Lehman Hutton, Inc.
(‘Shearson”), in 2 department that maintained an account
containing funds mistakenly transferred to Shearson by
banks and other financial institutions, Barton’s duties
meluded returning the misdirected funds to their sources
when the cormect sources were learned. In late 1987,
Barton agreed with Uccio, codefendant Manos
Sarantopoulos, and several others to attempt to transfer
approximately $7.4 million from this account to an
account opened by the coconspirators in the Philippines.
Barton made that transfer im January 1988.

Within a month, the coconspirators had transferred most
of the money from the Philippines to a bank in Hong
Kong, Sarantopoulos’s job was to take the money from
Hong Kong to London. He opened the appropriate
account in London and then flew to Hong Kong to obtain
checks for $3.5 million of the stolen money. He
ultimately failed in his mission, however, because by the
time he had returned to London with the checks, payment
on the checks had been stopped.

When Sarantopoulos returned to New York without
having completed the transfer, the other coconspirators
suspected that he was double-crossing them and keeping
the money for himself. Uccio and an associate therefore
kidnaped Sarantopoulos, held him in a locked room, hit
him, and “pricked” him with a knife in an attempt to force
him to produce the money. As a result, Sarantopoulos
agreed to attempt to retrieve the money; Uccio thereupon
let him go. Though Sarantopoulos again failed, Uccio and
the other coconspirators continued to pursue plans for
other transfers from the Shearson account.

Uccio, arrested with several others in November 1988,
was eventually convicted, after trial, of wire fraud relating
to the $7.4 million transfer from Shearson and of
conspiracy to commit wire fraud,

WESTLAW 820i / Slanigana foci Go fe aaddpe bbb.

B. The Prior Sentencing

The initial sentencing calculation, based on a total offense
level of 22 and a criminal history category of III, resulted
in a sentencing range of 51 to 63 months. The probation
department’s Presentence Report (“PSR”), however,
suggested several possible grounds for an upward
departure, including (1) Uccio’s conduct in kidnaping and
assaulting Sarantopoulos in furtherance of the wire fraud
scheme, and (2) the fact that Uccio had a prior conviction
that, because of its age and the brevity of the sentence,
was not included in the calculation of his criminal history.
In addition, the court suggested a possible upward
departure based on Uccio’s tape recorded statements,
introduced at trial, that he was involved in numerous other
“things” with his “people” in New York, which the court
inferred meant other criminal conduct.

In support of its suggestion for an upward departure based
on the kidnaping and assault of Sarantopoulos, the PSR
relied on *756 Guidelines § 5K2.4, which allows an
upward departure where “a person is abducted ... or
unlawfully restrained to facilitate commission of the
offense” of conviction. In opposition, Uccio argued that §
5K2.4 deals only with the abduction or unlawful restraint
of victims of the underlying offense and that it was not
the intent of the Guidelines to enhance punishment for
violence against a coparticipant in the crime. The district
court apparently agreed with Uccio, stating,

I will go along with you saying
that[.] I think [§ 5K2.4] really talks
about a situation in which you in
essence kidnap a victim in some
fashion or other in order to
facilitate the crime, not in which
there is a falling out among the
people involved and one of them
resorts to violence against the other
in order to get him to do what he’s
supposed to do. I agree with that.

(Sentencing Transcript, February 5, 1990 (“Feb, Tr.”), at
12-13.)

The district court concluded, however, that an upward
departure was warranted on the other suggested grounds,
stating, in pertinent part, that

[blecayse of the substantial record
this defendant has, because of the
apparent other activities that he was

EEE eee
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 63 of 66

U.S. v. Uccio, 940 F.2d 753 (1991)

engaged in at the time, because of
the violence that it [sic } was
associated with making sure that
the scheme went forward, I think
all of those factors warrant a
sentence upward of the guideline.

(Feb. Tr. at 14-15.) Uccio was eventually sentenced
principally to prison terms totaling 78 months, to be
followed by a three-year term of supervised release.

C. The First Appeal

Uccio appealed that sentence to this Court, challenging,
inter alia, the upward departure from the recommended
Guidelines range, and in Uccio I we vacated the
jedgment. In light of two recent decisions of this Court
conceming the procedures to be followed in making an
upward departure, United States v. Kim, 896 F.2d 678 (2d
Cir.1990), and United States v. Colon, 905 F.2d 580 (2d
Cir.1990), neither of which had been available to the
district court at its sentencing of Uccio, the government
consented to a remand for reconsideration of the upward
departure. This Court agreed that a remand for
resentencing was required in order to permit the court to
make factual findings in accordance with those cases.
Uccio f, 917 F.2d at 85.

In connection with Uccio’s argument to the district court
that the upward departure could not permissibly be based
on the kidnaping and assault of Sarantopoulos, we
observed that

[t]he district court agreed with
defendant’s position that the use of
violence against a person involyed
in committing a crime, rather than
against a victim, was not the type
of conduct contemplated as the
basis for an upward departure
under section 5K2.4_

id, at 82-83. Noting that this suggestion by the court, “that
it would not rely on the kidnapping as the basis for
departure, arguably depriv[ed] the defense of its
opportunity to fully chalienge its use as an upward
departure factor,” id. at 86, we stated that the district court
would have the opportunity on remand to clarify the
“violence ... associated with making sure that the scheme
went forward” on which it based its upward departure.

WESTLAW 2 ftir figsicaat otc |

D, The Resentencing

On remand, the district court held a conference on
December 6, 1990, at which it notified the parties that it
would consider departing upward from the Guidelines
range on two bases: (1) Uccio’s kidnaping and assault of
Sarantopoulos, and (2) recorded statements by Uccio that
the court interpreted to refer to other criminal activities
committed by Uccio with others. The court invited the
parties to submit their positions in writing. Uccio opposed
both grounds. The government expressed its doubt that
the latter basis could be sustained, and it urged that there

be an upward departure solely on the basis of the

Sarantopoulos kidnaping and assault.

At the resentencing hearing held on December 21, 1990,
the court decided to ground its upward departure only on
the kidnaping and assault of Sarantopoulos, indicating
*757 that this conduct, which was designed to facilitate
the commission of the underlying offenses, was an
agpravating circumstance sufficient to warrant a
departure. In response to Uccio’s attorney’s argument that
at the original sentencing hearing the court had viewed
Guidelines § 5K2.4 as inapplicable where the victim of
the kidnaping was not a victim of the underlying crime,
the court stated that

{itjhe violence —is clearly
associate[d] with the commission
of the offense. Any views I
expressed initially aboot [§] 5K2.4
being confined strictly to victims of
the offense I now believe to be
incorrect. I can see an excellent
reason why one should not confine
that guideline simply to victims of
the offense, because to do so,
among other things, it [sic ] will
simply conclude that anything that
goes on between co-conspirators is,
in essence, their own business, and
that is just not warranted.

(Sentencmg Transcript, December 21, 1990 (“Dec. Tr.”),
at 6.)

After making computations that are not challenged on this
appeal, the court determined that the upward departure
based on the kidnaping and assault would, by reference to
analogous Guidelines provisions for federal kidnaping
and assault offenses, result in an increase of offense level
from 22 to 25; it decided to move only to an offense level
of 24, which produced a recommended imprisonment
range of 63 to 78 months. The court exercised its
discretion to sentence Uccio to a total of 72 months,

pe PLS fies dit Wien ha,

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 64 of 66

U.S. v. Uccio, 940 F.2d 753 (1991)

rather than the maximum.

Judgment was entered as indicated above, and this appeal
followed.

II. DISCUSSION

On the present appeal, Uccio challenges the court’s
upward departure on several procedural and substantive
grounds. For the reasons below, we reject all of his
contentions.

A. The Procedural Contentions

Uccio contends that, given the district court’s pre-Uccio I
tuling that Guidelines § 5K2.4 was not applicable to the
Sarantopoulos kidnaping and assault, the upward
departure on the basis of that conduct on remand was
barred by the law-of-the-case doctrine and by this Court’s
Uccio I mandate. For several reasons, we disagree,

I] 2! The Jaw-of-the-case doctrine has several branches;
one deals with decisions of a lower court that have been
ruled on on appeal, and another deals with decisions that
have not been ruled on on appeal. Under the first branch
of the doctrine, the trial court is barred from reconsidering
or modifying any of its prior decisions that have been
ruled on by tbe court of appeals. “When an appellate court
has once decided an issue, the trial court, at a later stage
in the litigation, is under a duty to follow the appellate
court’s ruling on that issue.” United States v. Cirami, 563
F.2d 26, 32 (2d Cir.1977); see Doe v. New York City
Department of Social Services, 709 F.2d 782, 788 (2d
Cir.), cert. denied 464 U.S. 864, 104 S.Ct. 195, 78
L.Ed.2d 171 (1983); 18 C. Wright, A. Miller & E.
Cooper, Federal Practice and Procedure § 4478, at
792-93 (1981) (Wright, Miller, & Cooper 7”). This
Pprincipie has no applicability to the present case, for in
Uccio I this Court did not rule on the question of whether
the Sarantopoulos kidnaping and assault could be the
basis of the district court’s upward departure, The district
court having disavowed the Sarantopoulos basis for its
departure, and the government having conceded that a
remand with respect to the departure was needed, we had
in Uccio f, as Uccio states m his brief on the present
appeal, “no occasion to decide whether violence toward a
co-defendant can be a proper basis for an upward
departure.” Rather, we noted that the district court’s
disavowal might have prevented Uccio from making
desired arguments against the Sarantopoulos basis for
departure, and we remanded for further proceedings.

WESTLAW soe fiewinaad (i: ios fdoochaig io ORR GEN

Hence, on remand, an upward departure on the basis of
the Sarantopoulos kidnaping and assault was in no way
barred by the mandate of this Court.

Pl Since Uccio I did not rule on the Sarantopoulos ground
of departure, our vacation *758 of Uccio’s sentence left
the district court free to change its prior ruling on that
matter, for until there is a final judgment in a case, an
interlocutory ruling generally remains subject to
reconsideration or modification. See United States y.
LoRusso, 695 F.2d 45, 53 (2d Cir.1982) (“* twhether the
case sub jfudice be civil or criminal[,] so long as the
district court has jurisdiction over the case, it possesses
inherent power over interlocutory orders, and can
reconsider them when it is consonant with justice to do
so’ ”) (quoting United States v. Jerry, 487 F.2d 600, 605
(3d Cir.1973)), cert. denied, 460 U.S. 1070, 103 S.Ct.
1525, 75 L.Ed.2d 948 (1983), Ifa final judgment has been
entered but has been set aside on appeal, and the matter
has been remanded for further proceedings, the status of
the case, except as to issues explicitly or implicitly
decided on appeal, is as if no final judgment had been
entered. Cf United States v. Ayres, 76 U.S. (9 Wall.) 608,
610, 19 L.Ed. 625 (1869) (appellate order for “new trial
has the effect of vacating the former judgment, and to
render it mull and void, and the parties are left in the same
Situation as if no trial had ever taken place”); United
States vy. Lawson, 736 F.2d 835, 837 (2d Cir.1984). Thus,
a “corollary [of the first branch of the law-of-the-case
doctrine is] that upon remand the trial court may consider
matters not expressly or implicitly part of the decision of
the court of appeals.” United States v. Cirami, 563 F.2d at
33.

41 The court’s exercise of its power to reconsider and
modify its prior interlocutory rulings is informed by the
second branch of the law-of-the-case doctrine. That
principle is that when a court has ruled on an issue, that
decision should generally be adhered to by that court in
subsequent stages in the same case. Arizona v. California,
460 U.S. 605, 618, 103 $.Ct. 1382, 1391, 75 L-Ed.2d 318
(1983). However, this branch of the doctrine, while it
informs the court’s discretion, “does not limit the
tribunal’s power.” fd Thus, we have noted that “[t]he
doctrine of the law of the case is not an inviolate rule,”
United States y. Birney, 686 F.2d 102, 107 (2d Cir.1982);
see Slotkin v. Citizens Casualty Co. of New York, 614
F.2d 301, 312 (2d Cir.1979), cert. denied, 449 U.S. 981,
101 S.Ct. 395, 66 L.Ed.2d 243 (1980), and the decision
whether or not to apply law-of-the-case is, in tum,
informed principally by the concern that disregard of an
earlier ruling not be allowed to prejudice the party
seeking the benefit of the doctrine, United States v.

Birney, 686 F.2d at 107; First National Bank of

Boe, bon, byt ce
ua sofas dre PRG sors he i

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 65 of 66

U.S. v. Uccio, 940 F.2d 753 (1991}

Hollywood v. American Foam Rubber Corp., 530 F.2d
450, 453 n. 3 (2d Cir.), cert. denied, 429 U.S. 858, 97
$.ct. 157, 50 L.Ed.2d 135 (1976). In this context
“prejudice” does not mean harm resulting from the failure
to adhere to the prior decision; “rather, it refers to a lack
of sufficiency of notice” or a lack of sufficient
“opportunity to prepare armed with the knowledge that
fthe prior ruling is not deemed controlling].” Cnited
States v. Birney, 686 F.2d at 107. We have noted that this
Court will adhere to its own prior rulings in a given case
“absent ‘cogent’ or ‘compelling’ reasons” to deviate, such
as “ ‘an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear
efror or prevent manifest injustice.” " Doe v. New York
City Department of Social Services, 709 F.2d at 789
(quoting 18 Wright, Miller, & Cooper § 4478, at 790

(footnote omitted)); see United States v. Yonkers Board of

Education, 856 F.2d 7, 11 (2d Cir.1988).

We find no error in the district court’s rejection of this
branch of the law-of-the-case doctrine in the present case.
Following the remand, the district court held a conference
and gave Uccio more than two weeks’ notice that it would
consider the Sarantopoulos kidnaping and assault as one
of the possible bases for upward departure; it mvited the
parties to submit their positions in writing. Uccio
submitted two written statements in opposition. At the
sentencing hearing, the court afforded the parties an
opportunity to elaborate on their positions orally. Hence,
Uccio had ample notice and an opportunity to atiempt to
persuade the court that it should not alter its prior ruling.

The court’s reason for revisiting its ruling was a valid
one. It expressed the view *759 that its prior belief “about
[$] 5K2.4 being confined strictly to victims of the
offense” was “incorrect.” (Dec. Tr. at 6.) Having given
Uccio sufficient notice and an opportunity to be heard, it
was well within the court’s discretion to decline to deem
itself bound by a ruling that it had come to view as wrong.

In sum, we conclude that the district court’s
reconsideration of the Sarantopoulos kidnaping and

assault was oot foreclosed on procedural prounds.

B. The Substantive Challenge to the § 5K2.4 Departure

16! In challenging the merits of the district court’s decision
to depart on the basis of the Sarantopoulos kidnaping and
assault, Uccio does not contest the findings that these
events occurred and that they were acts in furtherance of
the offense of which Uccio was convicted. Rather, he

contends principally that no upward departure pursuant to
§ 5K2.4 was permissible because, not being acts against

persons ‘specially protected by federal law, See, €8,, 18°

WESTLAW Goth yg Saree iirc pha chedter i.

citelig ab Gb Sd eesriyp eg Waals

U.S.C. §§ 111, 351 (1988) (punishing assault or
kidnaping of certain federal officials), and not having an
interstate character, see id. § 1201 (1988) (punishing
kidnaping where abductee is transported in interstate or
foreign commerce), the misconduct on which the
departure was premised could not have been prosecuted
as a federal offense. Again, we disagree.

A sentencing court may elect to depart from the
imprisonment range specified by the Guidelines if it finds
that “there exists an aggravating or mitigating
circumstance of a kind, or to a degree, not adequately
taken into consideration by the Sentencing Commission in
formulating the guidelines that should result in a sentence
different from that described.” 18 U.S.C. § 3553(b)
(1988). Under Chapter 5, Part K, of the Guidelines, the
court may depart upwardly if it finds that circumstances
relating to the manner, effect, or other characteristics of
the offense aggravate or mitigate the offense conduct in a
way not adequately taken into consideration by existing
Guidelines provisions. See §§ 5K2.0-5K2.15; see
generally United States v. Colon, 905 F.2d at 585, United
States v. Ferra, 900 F.2d 1057, 1062 (7th Cir.1990).

" Fraudulent schemes do not typically involve violent
conduct, and the Guidelines sections dealing with fraud
offenses do not make provision for adjustments on
account of kidnapings or assaults occurring in the course
of the fraud. In identifying grounds for departure,
however, § 5K2.4 of the Guidelines, as a “Policy
Statement,” provides specifically for an upward departure
when the offense of conviction is not kidnaping but has
entailed a kidnaping. That section reads as follows:

If a person was abducted, taken
hostage, or unlawfully restrained to
facilitate commission of the offense
or to facilitate the escape from the
scene of the crime, the court may
increase the sentence above the
authorized guideline range.

Section 5K2.4 does not by its terms require that the
abduction or unlawful restraint constitute an independent
federal offense in order to authorize a departure, and we
see no reason to read in such a requirement, for the
enhanced punishment is not directed toward separately
indictable criminal conduct but rather toward conduct
aggravating the offense of conviction. We conclude that
where the violent misconduct, though not itself violating
federal law, was undertaken in furtherance of the federal
offense, the district court is permitted to depart on the
basis of that misconduct Cf United States v. Kikumura,
918 F.2d 1084, 1105 n. 26 (3d Cir.1990).

 

 
Case 1:13-cv-06503-RJS-SN Document 336 Filed 04/01/19 Page 66 of 66

U.S. v. Uccio, 940 F.2d 753 (1991)

In arguing for the contrary result, Uccio places principal
reliance on United States v. Kim, 896 F.2d 678. In Kim,
noting that Chapter 5, Part K departures apply only to
“acts of misconduct not resulting im conviction,” we
directed sentencing judges to measure the extent of those
departures by reference to the penalties that would have
been provided by the Guidelines if the misconduct at
issue had resulted in a federal conviction, in order that “an
act that need be proven only by a preponderance of
evidence, ... {not| result in more punishment than would
be called for if the act had been proven beyond a
reasonable doubt and had *760 resulted in conviction,”
896 F.2d at 684. Accord United States v. Kikumura, 918
F.2d at 1112; United States v. Ferra, 900 F.2d at 1062-63.
Uccio’s reliance on Kim is misplaced for two reasons.
First, we were confronted there with misconduct that
could have grounded a federal conviction, not with
misconduct that arguably did not violate federal law, and
hence we had no occasion to consider the latter. Second,
we dealt not with whether the ground of departure was
authorized but only with whether the extent of the
departure was reasonable, see 18 U.S.C. § 3742(e)(3)
(1988) (imposition of a sentence outside of the applicable
Guidelmes range must not be “anreasonable”), United
States v. Palta, 880 F.2d 636, 639 (2d Cir.1989) (extent of
an authorized departure must be reasonable), Thus, Kim
did not purport to deal with the question presented here,
ie, whether, as to misconduct that could not have
grounded a federal conviction, there can be any departure
at all.

Finally, we note that it is not clear from Uccio’s brief on
appeal whether he continues to pursue the main argument
he made in the district court both in the pre-Uccio I
proceedings and on remand, 72, that § 5K2.4 does not
apply to acts of violence against coparticipants in the

Footnotes

crime. In any event, we reject this proposition. Though
most often the victim of the kidnaping would be a target
of the crime or an innocent bystander, the scope of this
section is not so limited. There is no language indicating
that the “person” abducted cannot be a coconspirator. As
the district court reasoned on remand, to ignore an
abduction carried out in furtherance of the underlying
offense simply because the abductee was a member of the
conspiracy would be to “conclude that anything that goes
on between coconspirators is, in essence, their own
business.” (Dec. Tr. at 6.) No such policy is to be found in
the law or in the Guidelines, and we agree with the district
court’s post-Uccio f view that § 5K2.4 encompasses
abduction, unlawful restraints, and other violence against
coconspirators.

In sum, given the facts found by the district court, the
departure pursuant to § 5K2.4 on the basis of the
kidnaping and assault of coconspirator Sarantopoulos was
authorized.

CONCLUSION

We have considered all of Uccio’s arguments on this
appeal and have found them to be without merit. The
judgment of the district court is affirmed.

All Citations

940 F.2d 753

* Honorable Joseph T. Sneed, of the United States Court of Appeals for the Ninth Circuit, sitting by designation.

 

End of Document

WESTLAW 63 fil flicdgein dlsaiious, Cire cub cigs: fea as Heap dat

© 2017 Thomson Reuters. No claim to original U.S. Government Werks.

 

 
